Exhibit 10.2

 

STANDARD RETAIL LEASE

 

BETWEEN

 

Pacific Solana Beach Holdings, LP

 

AS LANDLORD

 

AND

 

Landmark National Bank

(a proposed national bank)

 

AS TENANT

 

 

 

 

o

Landlord’s Original

 

 

 

 

 

 

x

Tenant’s Original

 

 

 

 

 

 

o

Landlord’s file copy

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

 

Agreement to Let

 

1

 

 

 

 

 

2.

 

Principal Lease Provisions

 

1

 

 

 

 

 

3.

 

Term

 

3

 

 

 

 

 

4.

 

Delivery of Possession

 

3

 

 

 

 

 

5.

 

Use of Premises and Common Areas

 

3

 

 

 

5.1.

Permitted Use of Premises

 

3

 

 

 

5.2.

Compliance With Laws

 

3

 

 

 

5.3.

Continuous Use

 

3

 

 

 

5.4.

Use Of Common Areas

 

3

 

 

 

5.5.

General Covenants and Limitations on Use

 

4

 

 

 

 

 

6.

 

Security Deposit

 

4

 

 

 

 

 

7.

 

Rent

 

4

 

 

 

 

 

8.

 

Lease Expenses

 

4

 

 

 

8.1.

Definition of Lease Expenses

 

5

 

 

 

8.2.

Payment of Lease Expenses

 

5

 

 

 

 

 

9.

 

Utilities and Services

 

6

 

 

 

 

 

10.

 

Maintenance

 

6

 

 

 

10.1.

Tenant’s Duties

 

6

 

 

 

10.2.

Landlord’s Duties

 

7

 

 

 

 

 

11.

 

Net Lease

 

7

 

 

 

 

 

12.

 

Parking

 

7

 

 

 

 

 

13.

 

Signs

 

7

 

 

 

 

 

14.

 

Rules, Regulations, and Covenants

 

8

 

 

 

 

 

15.

 

Early Access Insurance

 

8

 

 

 

 

 

16.

 

Plate-Glass Insurance

 

8

 

 

 

 

 

17.

 

Public Liability and Property Damage Insurance

 

8

 

 

 

 

 

18.

 

Fire and Extended Coverage Insurance

 

8

 

 

 

 

 

19.

 

Business Interruption Insurance

 

8

 

 

 

 

 

20.

 

Insurance Generally

 

9

 

 

 

 

 

21.

 

Waiver of Subrogation

 

9

 

 

 

 

 

22.

 

Landlord’s Insurance

 

9

 

 

 

 

 

23.

 

Taxes

 

9

 

 

 

 

 

 

 

 

23.1.

Personal Property Taxes

 

9

 

 

 

23.2.

Real Property Taxes

 

9

 

 

 

 

 

24.

 

Alterations

 

10

 

 

 

 

 

25.

 

Surrender of Premises and Holding Over

 

10

 

 

 

 

 

26.

 

Default

 

11

 

 

 

 

 

27.

 

Landlord’s Remedies

 

11

 

 

Landlord

/s/ [ILLEGIBLE]

 

Tenant

/s/ [ILLEGIBLE]

 

 

i

--------------------------------------------------------------------------------


 

STANDARD RETAIL LEASE

 

Lomas Santa Fe Plaza

 

This Standard Retail Lease (“Lease”) is made, for reference purposes only, this
16th day of August, 2001, between Pacific Solana Beach Holdings, LP, a
California limited partnership (“Landlord”), and Landmark National Bank (a
proposed national bank) (“Tenant”), who agree as follows:

 

1.  Agreement to Let. Landlord hereby leases to Tenant, and Tenant hereby leases
from Landlord, upon all the terms, provisions, and conditions contained in this
Agreement, those certain premises described in Paragraph 2.2, below (the
“Premises”), consisting of a portion of that certain building described in
paragraph 2.1.1 below (the “Building”), which is a part of the Project (as
defined in Paragraph 2.1, below), along with the non-exclusive right to use, in
common with Landlord, Landlord’s invitees and licensees, and the other users of
space within the Project, those portions of the Project intended for use by the
tenants of the Project in common including, without limitation, the landscaped
areas, passageways, walkways, hallways, parking areas, and driveways (the
“Common Areas”). This Lease confers no rights, however, to the roof, exterior
walls, or utility raceways of the Building nor rights to any other building (if
any) in the Project, nor with regard to either the subsurface of the land below
the ground level of the Project, or with regard to the air space above the
ceiling of the Premises; provided, however, that Tenant shall have the limited
right to access systems and equipment exclusively serving the Premises (for
which Tenant has maintenance and repair responsibilities pursuant to Paragraph
10.1 below) that may be located on the roof, in exterior or demising walls, in
utility raceways, airspaces or in any other portion of the Building or Project
for the sole purpose of maintaining, repairing and replacing the same.

 

2.  Principal Lease Provisions. The following are the Principal Lease Provisions
of this Lease. Other portions of this Lease explain and define the Principal
Lease Provisions in more detail and should be read in conjunction with this
Paragraph. In the event of any conflict between the Principal Lease Provisions
and the other portions of this Lease, the Principal Lease Provisions shall
control. (Terms shown in quotations are defined terms used elsewhere in this
Lease)

 

2.1.  “Project”: 905-993 Lomas Santa Fe Plaza, Solana Beach, CA 92075 (see
Exhibit “A”)

 

2.1.1.  “Building”: 905, 909 & 937 Lomas Santa Fe Drive, Solana Beach, CA 92075
(see Exhibit “A”)

 

2.2.  “Premises”: 937 Lomas Santa Fe Drive, Suites A, B and C, Solana Beach, CA
92075 (see Exhibit “B”)

 

2.3.  Leasable Area of the Premises: Approximately 5,543 square feet (subject to
adjustment based upon field verification of the Premises following occupancy by
Tenant).

 

2.4.  “Initial Lease Term”: Ten (10) Years and Zero (0) Months

 

2.4.1.  “Lease Commencement Date”: September 1, 2001

 

2.4.2.  “Initial Expiration Date”: August 31, 2011 (or such other date as
determined pursuant to Addendum No.1, Paragraph 5)

 

2.4.3.  Extension Rights: Yes x  No o (subject to the terms and conditions of
the attached Addendum No.1)

 

2.5.  “Anchor Tenants” in the Project: Vons, Ross Store, We-R-Fabrics and
Blockbuster Videos are designated as Anchor Tenants in the Project as of the
Lease Commencement Date of this Lease, along with such other tenants in the
Project as may be so designated by Landlord from time to time.

 

2.6.  “Basic Monthly Rent”: Upon the Rent Commencement Date, the Basic Monthly
Rent, shall be $14,688.95 (subject to adjustment as provided in attached
Addendum No. 1). Basic Monthly Rent, as it is adjusted from time to time, shall
always be due on or before the first day of each month on and after the Rent
Commencement Date.

 

2.6.1.  “Rent Commencement Date”: September 1, 2001.

 

525-937-A, B and C

 

 

 

 

 

 

Landmark National Ban—Revised 8-16-01

 

 

 

 

 

 

Standard Shopping Lease FINAL 8-16-01

 

 

Landlord

/s/ [ILLEGIBLE]

 Tenant

/s/ [ILLEGIBLE]

 

1

--------------------------------------------------------------------------------


 

2.7.  “Security Deposit”: $14,688.95. Tenant’s Security Deposit does not
constitute last month’s rent. Last month’s rent must be separately paid by
Tenant on or before the first day of the last month of the Lease Term.
Notwithstanding the above, the Security Deposit shall be applied to the rent
owing for the thirty-seventh month after the Rent Commencement Date provided
Tenant is not then in default under this Lease and Tenant’s Net Worth has not,
at any time during the Lease Term, declined below the level of eighty percent
(80%) of its Net Worth at the Lease Commencement Date.

 

2.8.  “Percentage Rent”: Yes o  No x; if Yes, “Sales Percentage”

(If yes, see Addendum No.1)

 

2.9.  Guarantor: None (subject to the terms and conditions of the attached
Addendum No. 2, if so provided).

 

2.10.

 

Address for Landlord:

 

Pacific Solana Beach Holdings, LP

 

 

 

 

c/o American Assets, Inc,

 

 

 

 

11455 EI Camino Real, Suite 200

 

 

 

 

San Diego, CA 92130

 

 

 

 

 

2.11.

 

Addresses for Tenant:

 

Legal Notice Address (following occupancy)

 

 

 

 

Landmark National Bank

 

 

 

 

937 Lomas Santa Fe Drive, Suites A, B and C

 

 

 

 

Solana Beach CA 92075

 

 

 

 

Attn: James J. Schmid

 

 

 

 

 

 

 

 

 

cc: Chelsea Investment Corporation

 

 

 

 

215 So. Highway 101, Suite 200

 

 

 

 

Solana Beach, CA 92075

 

 

 

 

(858) 259-2624

 

 

 

 

 

 

 

 

 

cc: James K. Sterrett, Esq.

 

 

 

 

3525 Del Mar Heights Road, Suite 291

 

 

 

 

San Diego, CA 92130

 

 

 

 

(858) 350-8092

 

 

 

 

 

 

 

 

 

Legal Notice Address (prior to occupancy)

 

 

 

 

Landmark National Bank

 

 

 

 

Corporate Offices

 

 

 

 

140 Marine View Avenue, Suite 202

 

 

 

 

Solana Beach, CA 92075

 

 

 

 

Attn: Ron Bird

 

 

 

 

(858) 509-2700

 

 

 

 

 

 

 

 

 

cc: James K. Sterrett, Esq.

 

 

 

 

3525 Del Mar Heights Road, Suite 291

 

 

 

 

San Diego, CA 92130

 

 

 

 

(858) 350-8092

 

2.12.  Permitted Uses By Tenant: The Premises shall be used and occupied only as
the retail branch office of a financial institution (including, subsidiaries or
corporate affiliates subject to exclusive uses granted to other tenants in the
Project), including any other purpose legally authorized for a financial
institution of the size and legal qualifications of Tenant, including
headquarter offices of the financial institution not to exceed 2,500 leasable
square feet), which shall be open to the public. Tenant shall have the right to
install and operate an ATM and a “Night Depository” for the facility at the
storefront of the Premises, and for no other use or purpose. (“Permitted Use”)

 

2.13.  Exclusive Uses By Tenant: Yes o  No x (If yes, see Addendum No. 1.)

 

2.14.  Required Operating Hours and Days: The Operating Hours shall be what are
customary for a business of this nature in San Diego county.

 

2.15.  Permitted Trade Name: Landmark National Bank or Landmark Bancshares

 

525-937-A, B and C

 

 

 

 

 

 

Landmark National Ban—Revised 8-16-01

 

 

 

 

 

 

Standard Shopping Lease FINAL 8-16-01

 

 

Landlord

/s/ [ILLEGIBLE]

 Tenant

/s/ [ILLEGIBLE]

 

2

--------------------------------------------------------------------------------


 

2.16.  Participating Brokers: Flocke & Avoyer Commercial Real Estate
representing the Landlord and Buraham Real Estate Services, Inc. representing
the Tenant.

 

2.17.  Amounts Payable upon Execution: $29,377,90 representing first months
Basic Monthly Rent and Security Deposit.

 

3.  Term.  The term of this Lease (“Term”) shall commence on the “Lease
Commencement Date”, as defined in Paragraph 2.4.1, above, and shall expire on
the “Initial Expiration Date”, as defined in Paragraph 2.4.2, above, subject to
(i) any modifications to such dates described in Exhibit “C” to this Lease, (ii)
any extension rights described in the Addendum to this Lease, and (iii) earlier
termination, as provided in this Lease. The term “Expiration Date”, as used in
this Lease shall mean the Initial Expiration Date, any earlier date upon which
this Lease is terminated by Landlord, as provided below, or if the Term is
extended, then any extended Term expiration date.

 

4.  Delivery of Possession.  On or before the Lease Commencement Date, Landlord,
at its cost, shall have substantially completed the work, if any, required to be
completed by Landlord prior to the delivery of the Premises to Tenant, as
described in Exhibit “C” to this Lease (the “Landlord's Work”). For purposes of
this Paragraph, the term “substantially complete” shall mean completed to such
an extent that Tenant can commence its work, if any, to be undertaken by Tenant,
as described in Exhibit “C” to this Lease (the “Tenant’s Work”), without
material delay or interference due to the completion of Landlord’s Work, or if
no such Tenant’s Work is to be undertaken, then such term shall mean completed
to such an extent that the Landlord’s Work can be finally completed within
thirty (30) days and without material interference to Tenant’s occupancy and use
of the Premises. If possession of the Premises (including, without limitation,
substantial completion of the Landlord’s Work, if any) is not delivered to
Tenant on or before the Lease Commencement Date stated in Paragraph 2.4.1,
above, then Landlord shall not be liable for any damage caused by such delay,
and such delay shall neither affect the validity of this Lease, affect Tenant’s
obligations under this Lease, nor extend the Term. Tenant’s acceptance of
possession of the Premises shall constitute Tenant’s acknowledgement that it has
inspected the Premises, that Tenant accepts the Premises in its then “as is”
condition, that to the best of Tenant’s knowledge the Premises comply with all
applicable laws and ordinances, and that the Premises are in first-class
condition and repair. Except, for any items set forth on a “punch list” of
excepted items delivered to Landlord upon the Lease Commencement Date, Tenant
shall be deemed to have (i) acknowledged that Landlord’s Work has been
substantially completed and (ii) accepted the Premises in its then as-is
condition with no right to require Landlord to perform any additional work
therein, except as set forth on the punch list.

 

5.  Use of Premises and Common Areas.

 

5.1.  Permitted Use of Premises.  Tenant may use the Premises for the Permitted
Use specified in Paragraph 2.12 and for no other use. Any change in the
Permitted Use (or any change in Tenant’s trade name from the Permitted Trade
Name identified in Paragraph 2.15, above) shall require Landlord’s prior written
consent, which consent may be granted or withheld in Landlord’s reasonable
discretion.

 

5.2.  Compliance With Laws.  Tenant shall comply with all laws concerning the
Premises and/or Tenant’s use of the Premises, including without limitation the
obligation at Tenant’s sole cost to alter, maintain, or restore the Premises in
compliance with all applicable laws, even if such laws are enacted after the
date of this Lease, even if compliance entails costs to Tenant of a substantial
nature and even if compliance requires structural alterations. Notwithstanding
the foregoing, during the last two months of the Lease term, Tenant’s costs to
comply with all applicable laws, excluding any costs of compliance with
Paragraph 38 of the Lease, shall not exceed two months of Rent. Such obligation
to comply with laws shall include without limitation compliance with Title III
of the Americans With Disabilities Act of 1990 (42 U.S.C 12181 et seq.) (the
“ADA”). If Tenant’s use of the Premises results in the need for modifications or
alterations to any portion of the Common Area or the Project in order to comply
with the ADA, then Tenant shall additionally be responsible for the cost of such
modifications and alterations.

 

5.3.   Continuous Use. The parties understand that Tenant’s business is an
integral and important part of this Center and, therefore, Tenant shall
continuously use and occupy the Premises for the Permitted Use specified in
Paragraph 2.12 of this Lease and shall continuously keep the Premises open for
business for such days and hours as are customary for financial institutions of
the same legal category and size as Tenant.

 

5.4.  Use of Common Area. Tenant’s use of the Common Area shall at all times
comply with the provisions of all rules and regulations regarding such use as
Landlord may from time to time adopt. In no event shall the rights granted to
Tenant to use the Common Area include the right to store any property in the
Common Area, whether temporarily or permanently. Any property stored in the
Common Area may be removed by Landlord and disposed of, and the cost of such
removal and disposal shall be payable by Tenant upon demand. Additionally, and
except for armored vehicles, in no event shall Tenant use any portion of the
Common Area for loading, unloading, or parking, except in those areas
specifically designated by Landlord for such purposes, nor for any sidewalk sale
of similar commercial purpose.

 

525-937-A, B and C

 

 

 

 

 

 

Landmark National Ban—Revised 8-16-01

 

 

 

 

 

 

Standard Shopping Lease FINAL 8-16-01

 

 

Landlord

/s/ [ILLEGIBLE]

 Tenant

/s/ [ILLEGIBLE]

 

3

--------------------------------------------------------------------------------


 

5.5.  General Covenants and Limitations on Use.  Tenant shall not do, bring, or
keep anything in or about the Premises that will cause a cancellation of any
insurance covering the Premises. If the rate of any insurance carried by
Landlord is increased as a result of Tenant’s use, Tenant shall pay to Landlord,
within ten (10) days after Landlord delivers to Tenant a notice of such
increase, the amount of such increase. Furthermore, Tenant covenants and agrees
that no noxious or offensive activity shall be carried on, in or upon the
Premises nor shall anything be done or kept in the Premises which may be or
become a public nuisance or which may cause embarrassment, disturbance, or
annoyance to others in the Building, on the Project, or on adjacent or nearby
property. To that end, Tenant additionally covenants and agrees that no light
shall be emitted from the Premises which is unreasonably bright or causes
unreasonable glare; no sounds shall be emitted from the Premises which are
unreasonably loud or annoying; and no odor shall be emitted from the Premises
which is or might be noxious or offensive to others in the Building, on the
Project, or on adjacent or near-by property. Tenant shall not conduct or permit
any “fire sale”, public auction, sidewalk sale, going out of business sale, or
other such event in or about the Premises. In addition, Tenant covenants and
agrees that no unsightliness shall be permitted in the Premises. Without
limiting the generality of the foregoing, all unsightly equipment, objects, and
conditions shall be kept enclosed within the Premises and screened from view; no
refuse, scraps, debris, garbage, trash, bulk materials, or waste shall be kept,
stored, or allowed to accumulate except as may be properly enclosed within the
Premises; the Premises shall not be used for sleeping or washing clothes, nor
shall the Premises be used for cooking (unless the Permitted Use is as a
restaurant) or the preparation, manufacture, or mixing of anything that might
emit any odor or objectionable noises or lights onto the Project or nearby
properties; and all pipes, wires, polls, antennas, and other facilities for
utilities or the transmission or reception of audio or visual signals shall be
kept and maintained enclosed within the Premises. Tenant shall be solely
responsible for the timely removal of all refuse, scraps, debris, garbage,
trash, bulk materials, or waste from the Premises and the deposit thereof in the
trash containers or dumpsters located adjacent to the Building. Further, Tenant
shall not keep or permit to be kept any bicycle, motorcycle, or other vehicle,
nor any animal (excluding seeing-eye dogs), bird, reptile, or other exotic
creature in the Premises unless Tenant operates a bona fide pet store, pet
grooming facility, or other veterinary medicine clinic, hospital, and /or
related animal care facility under direct operation and supervision of a State
Licensed Veterinarian, and such use has been specifically approved in writing by
Landlord, which consent may be withheld in Landlord’s sole discretion. Neither
Tenant nor Tenant’s Invitees shall do anything that will cause damage or waste
to the Project. Neither the floor nor any other portion of the Premises shall be
overloaded. No machinery, apparatus, or other appliance shall be used or
operated in or on the Premises that will in any manner injure, vibrate, or shake
all or any part of the Project. In the event of any breach of this Paragraph 5
by Tenant or Tenant’s Invitees, Landlord, at its election, may pay the cost of
correcting such breach and Tenant shall immediately, upon demand, pay the cost
thereof, plus a supervisory fee in the amount of ten percent (10%) of such cost
as additional rent.

 

6.  Security Deposit.  Upon the date of Lease Commencement, Tenant shall deposit
with Landlord cash in the amount of the Security Deposit set forth in Paragraph
2.7, above (the “Security Deposit”), to secure the performance by Tenant of its
obligations under this Lease, including without limitation Tenant’s obligations
(i) to pay Basic Monthly Rent, Additional Rent, and (if applicable) Percentage
Rent, (ii) to repair damages to the Premises and/or the Project caused by Tenant
or Tenant’s agents, employees, contractors, licensees, and invitees
(collectively, “Tenant’s Invitees”),  (iii) to surrender the Premises in the
condition required by Paragraph 25, and (iv) to remedy any other defaults by
Tenant in the performance of any of its obligations under this Lease. If Tenant
commits any default under this Lease, Landlord may, at its election, use the
Security Deposit to cure such defaults, and to compensate Landlord for all
damage suffered by Landlord from such defaults, including, without limitation,
attorneys’ fees and costs incurred by Landlord. Upon demand by Landlord, Tenant
shall promptly pay to Landlord a sum equal to any portion of the Security
Deposit so used by Landlord, in order to maintain the Security Deposit in the
amount set forth in Paragraph 2.7, above (subject to increase as set forth
below). Following the Expiration Date or earlier termination of this Lease, and
within the time frame required by applicable law, Landlord shall deliver to
Tenant, at Tenant’s last known address, any portion of the Security Deposit not
used by Landlord, as provided in this or any other Paragraph. Landlord may
commingle the Security Deposit with Landlord’s other funds and Landlord shall
not pay interest on such Security Deposit to Tenant.

 

7.  Rent.  Tenant shall pay to Landlord as minimum monthly rent, without
deduction, setoff, prior notice, or demand, the Basic Monthly Rent described in
Paragraph 2.6, above (subject to adjustments as provided in the attached
Addendum), in advance, on or before the first day of each calendar month,
beginning on the Rent Commencement Date and thereafter throughout the Term. If
the Rent Commencement Date is other than the first day of a calendar month, then
the Basic Monthly Rent payable by Tenant for the first month of the Term
following the Rent Commencement Date (which first month shall be payable upon
execution of this Lease) shall be prorated on the basis of the actual number of
days during the Term occurring during the relevant month. Notwithstanding the
foregoing, if Landlord is delayed in completion of Landlord’s Work due to any
act or omission by Tenant or its agents, employees, contractors, or
representatives, then in addition to the Basic Monthly Rent payable for the
first month of the Term following the Rent Commencement Date, additional rent
(at the rate of one-thirtieth of the Basic Monthly Rent per day) for the number
of days of such delay. All “Rental” (which includes Basic Monthly Rent,
Percentage Rent, if any, and any items designated as “Additional Rent” or
referred to as additional rent hereunder) shall be paid to Landlord at the same
address as notices are to be delivered to Landlord pursuant to Paragraph 2.10,
above.

 

525-937-A, B and C

 

 

 

 

 

 

Landmark National Ban—Revised 8-16-01

 

 

 

 

 

 

Standard Shopping Lease FINAL 8-16-01

 

 

Landlord

/s/ [ILLEGIBLE]

 Tenant

/s/ [ILLEGIBLE]

 

4

--------------------------------------------------------------------------------


 

8.  Lease Expenses.

 

8.1.  Definition of Lease Expenses.  As used in this Lease, the term “Lease
Expenses” shall mean and refer to all costs and expenses, of any kind or nature,
which are paid or incurred by Landlord relative to the operation, repair,
restoration, replacement, maintenance, and/or for management of the Project
including, without limitation, all costs and expenses relating to: (i) all
personnel involved in the operation, repair, replacement, maintenance, and
management of the Project (other than Landlord’s senior corporate administrative
personnel) including wages, fringe benefits, and other labor payments (and
including a pro rata share of such expenses for employees of Landlord who do not
work exclusively at the Project), (ii) water, sewage disposal, drainage, refuse
collection and disposal, gas, electricity, and other utility services, and the
maintenance of all components, systems, and apparatus by which such utilities
and services are provided (iii) general maintenance and repair of the Project,
including, without limitation, and among other things, the driveways, asphalt,
and concrete surfaces, the structural components of the improvements located
within the Project, including the portions of the roof to be maintained pursuant
to Paragraph 10.2, below, repainting of, improvements, and sweeping, janitorial,
and security services (if any, to be provided at Landlord’s sole discretion),
the cost of maintenance of all heating, ventilating and air conditioning (HVAC)
systems relating to individual premises and/or the common areas, (iv)
maintenance of landscaping (including irrigation and sprinkler systems) and,
where and when necessary, replanting, (v) keeping the parking area in good
condition and free from litter, dirt, debris, and other obstructions, and
keeping all lighting and signage serving the Project in good condition and fully
operating, (vi) any expenses payable by Landlord pursuant to the provisions of
any recorded Covenants, Conditions, and Restrictions or similar recorded
instruments affecting the Project and dated as of the Lease Commencement Date,
(vii) all real property or real estate taxes, assessments, and other
impositions, whether general, special, ordinary, or extraordinary, and of every
kind and nature, which may be levied, assessed, imposed upon or with respect to
the Project, or any portion thereof, by any local, state, or federal entity (
expect late payment fees, charges, penalties and interest and to the extent of
taxes payable by Tenant pursuant to Paragraph 23.2, below (viii) any personal
property taxes, assessments, or other impositions levied, assessed, or imposed
upon any personal property of Landlord used in connection with the Project, (ix)
all Insurance Expenses including, without limitation, the cost of all casualty,
liability, and other insurance obtained by Landlord relative to the Project,
including all premiums therefore and any deductibles payable with respect to any
loss insured thereby, (x) management fees (based upon a percentage of gross
income received, or such other method as deemed reasonable by Landlord ),
administrative fees, and legal, accounting, inspection, and consultation fees,
(xi) the cost of holiday decorations, (xii) capital improvements or structural
modifications required by any change in laws, ordinances, rules, or regulations
governing the Project, or other capital improvements or structural modifications
deemed reasonably necessary or desirable by Landlord, including, without
limitation, capital improvements or structural modifications which reduce Lease
Expenses; provided, however, any costs of such capital improvements or
structural modifications shall be amortized (including an interest factor) over
the useful life of such capital improvements or structural modifications.

 

8.2.  Payment of Lease Expenses.  Landlord intends to deliver to Tenant, prior
to the Rent Commencement Date and prior to the commencement of each calendar
year during the Term, a written statement (“Estimated Statement”) setting forth
Landlord’s estimate of the Lease Expenses allocable to the calendar year during
which the Rent Commencement Date occurs or such ensuing calendar year, whichever
is applicable, and “Tenant’s Pro Rata Share” of such Lease Expenses. Landlord
may, at its option, during any calendar year, deliver to Tenant a revised
Estimated Statement in accordance with Landlord’s most current estimate. Tenant
shall pay to Landlord, on the Rent Commencement Date and on the first day of
each month during the Term, as Additional Rent, an amount (“Tenant’s Monthly
Payment”) equal to one-twelfth (or, if the Lease shall commence on a day other
than the first day of a calendar month, then Tenant’s monetary payment shall be
pro rated on the basis of the actual number of days of occupancy during that
month) of Tenant’s Pro Rata Share of the Lease Expenses, as estimated by
Landlord in the most recently delivered Estimated Statement. Within
approximately 90 days after the end of each calendar year during the Term,
Landlord will deliver to Tenant a written statement (“Actual Statement”) setting
forth the actual Lease Expenses allocable to the preceding calendar year.
Tenant’s failure to object to Landlord regarding the contents of an Actual
Statement, in writing, within forty-five (45) days after delivery to Tenant of
such Actual Statement, shall constitute Tenant’s absolute and final acceptance
and approval of the Actual Statement. If the sum of Tenant’s Monthly Payments
actually paid by Tenant during any calendar year exceeds Tenant’s Pro Rata Share
of the actual Lease Expenses allocable to such calendar year, then such excess
will be credited against future Tenant’s Monthly Payments, unless such calendar
year was the calendar year during which the Expiration Date or earlier
termination of this Lease occurs (the “Last Calendar Year”), in which event
either (i) such excess shall be credited against any monetary default of Tenant
under this Lease, or (ii) if Tenant is not in default under this Lease, then
Landlord shall pay to Tenant such excess. If the sum of Tenant’s Monthly
Payments actually paid by Tenant during any calendar year is less than Tenant’s
Pro Rata Share of the actual Lease Expenses allocable to such calendar year,
then Tenant shall, within thirty (30) days of delivery of the Actual Statement,
pay to Landlord the amount of such deficiency. Landlord’s delay in delivering
any Estimated Statement or Actual Statement will not release Tenant of its
obligation to pay any Tenant’s Monthly Payment or any such excess upon receipt
of the Estimated Statement or the Actual Statement, as the case may be. For
purposes of this Lease, the term “Tenant’s Pro Rata Share” will mean and refer
to the portion of the Lease Expenses payable by Tenant. Tenant’s Pro Rata Share
will be originally calculated as of the Rent Commencement Date and will be
re-calculated as of each January 1 during the Term as the fractional portion of
the total Lease Expenses (excluding therefrom the portion of the Lease Expenses
actually paid by the Anchor Tenants in the Project) determined by multiplying
such Lease Expenses by a fraction, the numerator of which is the leasable square
footage of the Premises, and the denominator of which is the total aggregate
leasable square footage of the Project, excluding the portions of the Project
occupied by the Anchor Tenants (who are designated as Anchor Tenants by Landlord
as of the date calculation is being made). In the event the leasable square
footage in the Project changes from time to time due to the addition or removal
of buildings, such change will

 

525-937-A, B and C

 

 

 

 

 

 

Landmark National Ban—Revised 8-16-01

 

 

 

 

 

 

Standard Shopping Lease FINAL 8-16-01

 

 

Landlord

/s/ [ILLEGIBLE]

 Tenant

/s/ [ILLEGIBLE]

 

5

--------------------------------------------------------------------------------


 

not result in a recalculation of Tenant’s Pro Rata Share until the January 1
next following such occurrence, as if such change had not taken place until such
following January 1. The references in this Paragraph to the actual Lease
Expenses allocable to a calendar year, shall include (i) if such calendar year
is the calendar year during which the Rent Commencement Date occurs, the actual
annualized Lease Expenses allocable to the portion of such calendar year
following the Rent Commencement Date, and (ii) if such calendar year is the Last
Calendar Year, the actual annualized Lease Expenses allocable to the portion of
the Last Calendar Year prior to the Expiration Date or earlier termination of
this Lease.

 

9.  Utilities and Services.  Except as otherwise provided in the Addendum to
this Lease, Landlord shall supply water to the Premises and to the common areas
for ordinary and customary uses, the cost of which shall be included as a part
of Lease Expenses. In the event the Premises are separately metered for water
use as of the Commencement Date of this Lease, or shall become separately
metered for water use at any time during the term of this Lease, Tenant shall
contract directly with the water utility provider and pay for the cost(s) of
water services and consumption attributable to the Premises meter, including
associated sewer fees and other related billings. In such event, building water
costs shall be excluded from Tenant’s Lease Expenses, but Tenant shall continue
to pay its pro-rata share of Common Area water costs. If Tenant does not pay
directly for its separately metered water, and Tenant’s use of water (or any
other utilities or services supplied by Landlord) exceeds ordinary and customary
usage levels, then Tenant shall pay the cost of such excess (determined in
Landlord’s reasonable discretion) as additional rent. Except for Landlord’s
obligations as set forth above, Tenant shall make all arrangements for and pay
the cost of all utilities and services (including without limitation their
connection charges and taxes thereon) furnished to the Premises or used by
Tenant, including without limitation electricity, water (to the extent not
supplied by Landlord), heating, ventilating, air-conditioning, oil, steam for
heating, sewer, gas, telephone, communication services, trash collection from
within the Premises and refuse bin removal services in the event Landlord does
not provide said refuse bin removal services as a part of the common area
services, janitorial, cleaning, and window washing. Installation of all types of
conduit and wiring exclusively serving the Premises, including but not limited
to communications wiring, shall be subject to the requirements of Paragraph 24,
below, and the Landlord’s approval of the location, manner of installation, and
the installing contractor. All such conduit and wiring shall, at Landlord’s
option, and to the extent it does not remain the property of the service or
utility that utilizes such conduit or wiring, become Landlord’s property once
installed. Upon termination of this Lease, Landlord may elect to require Tenant
to remove such conduit and wiring at Tenant’s expense and return the Premises
and the Common Areas of the Project to their pre-existing condition. Landlord
may, at its election, furnish to the Premises any of the utilities and services
set forth above, in which event Tenant shall reimburse Landlord for Landlord’s
cost of furnishing such utilities and services as additional rent. Landlord
shall not be liable for failure to furnish any utilities or services to the
Premises when such failure results from causes beyond Landlord’s reasonable
control. If Landlord constructs new or additional utility facilities, including
without limitation wiring, plumbing, conduits, and/or mains, resulting from
Tenant’s changed or increased utility requirements, Tenant shall on demand
promptly pay to Landlord the total cost of such items as additional rent. The
discontinuance of any utilities or services, including, without limitation,
Landlord’s discontinuance or failure to provide any of the utilities or services
furnished by Landlord to the Premises, shall neither be deemed an actual or
constructive eviction, nor release Tenant from its obligations under this Lease
including, without limitation, Tenant’s obligation to pay Rental. If any
governmental authority having jurisdiction over the Project imposes mandatory
controls, or suggests voluntary guidelines applicable to the Project, relating
to the use or conservation of water, gas, electricity, power, or the reduction
of automobile emissions, Landlord, at its sole discretion, may comply with such
mandatory controls or voluntary guidelines and, accordingly, require Tenant to
so comply. Landlord shall not be liable for damages to persons or property for
any such reduction, nor shall such reduction in any way be construed as a
partial eviction of Tenant, cause an abatement of rent, or operate to release
Tenant from any of Tenant’s obligations under this Lease.

 

10.  Maintenance.

 

10.1.  Tenant’s Duties.  Tenant shall at its sole cost (i) maintain, repair,
replace, and repaint, all in first class condition, all portions of the Premises
(except those portions of the Premises to be maintained by Landlord as expressly
set forth below), (ii) arrange for the removal of trash from the Premises, (iii)
furnish reasonable janitorial services within the Premises, (iv) maintain and
repair any plate-glass windows appurtenant to the Premises and all interior and
exterior doors, including roll-up doors, (v) maintain, repair, and replace the
heating, air-conditioning, and ventilation system (“HVAC”) exclusively serving
the Premises including establishment of a maintenance contract for the periodic
inspection, maintenance, and replacement, as necessary, of the HVAC system
exclusively serving the Premises, and Tenant shall provide Landlord with a copy
of said contract within ten (10) days after Tenant’s opening of the Premises for
business, as well as a copy of any additional or supplemental contracts within
ten (10) days of their execution. Notwithstanding the foregoing, Landlord, at
Landlord’s option and upon written notification to Tenant, may elect to maintain
a HVAC service contract on Tenant’s behalf, the cost of which shall be billed to
Tenant in conjunction with the Lease Expenses. Regardless of Landlord’s or
Tenant’s obligations for the establishment of a HVAC service contract, Tenant
shall be responsible for making all the arrangements for, and direct payment of
the costs of, all repairs and replacements to the HVAC system, (vi) maintain a
pest and termite control service agreement with respect to the Premises,
reasonably acceptable to Landlord, (vii) maintain and repair all telephone lines
and wiring exclusively serving the Premises whether in the Premises or not and
utilizing such contractors as approved by Landlord, and all electrical fixtures,
panels, wiring, transformers, conduits, lighting fixtures, lamps, and tubes
exclusively serving the Premises (whether located within or outside of the
Premises), and (viii) maintain, repair, and/or replace any water heating
systems, sewer lines, plumbing lines, and any grease traps exclusively serving
the Premises, using a professional cleaning company for grease trap service on a
schedule

 

525-937-A, B and C

 

 

 

 

 

 

Landmark National Ban—Revised 8-16-01

 

 

 

 

 

 

Standard Shopping Lease FINAL 8-16-01

 

 

Landlord

/s/ [ILLEGIBLE]

 Tenant

/s/ [ILLEGIBLE]

 

6

--------------------------------------------------------------------------------


 

acceptable to Landlord. Tenant shall provide Landlord with current copies of
such cleaning contracts throughout the Term. Tenant is additionally liable for
any damage to the Project resulting from the acts or omissions of Tenant or
Tenant’s Invitees, including, without limitation, any damage to the roof or
damage relating to a roof penetration caused by Tenant or Tenant’s Invitees and
any actual or consequential damage to the Premises, Building, or Project arising
from Tenant’s use of the Premises, Tenant’s personal property, or systems or
equipment serving the Premises that are the responsibility of Tenant to
maintain, repair and replace. If Tenant fails to maintain, repair, replace, or
repaint any portion of the Premises as provided above, or if Tenant or Tenant’s
Invitees damage any portion of the Project, then Landlord may, at its election,
maintain, repair, replace, or repaint any such portion of the Premises or the
Project and Tenant shall promptly reimburse Landlord for Landlord’s actual cost
thereof, plus a supervisory fee in the amount of ten percent (10%) of such
actual cost as additional rent. Landlord, at Landlord’s sole discretion, may
require Tenant to use specific contractors or construction/repair techniques for
the purpose of maintaining warranties or the integrity of the Premises or the
Project.

 

10.2.  Landlord’s Duties. Landlord shall repair and maintain the Common Areas,
subject to Tenant’s obligation to pay its Pro Rata Share of the Lease Expenses,
as provided in Paragraph 8. Landlord shall maintain the structural parts of the
buildings within the Project, which are only the foundations, exterior walls
(excluding glass and doors), and the structural and waterproofing membrane
portions of the roof (excluding skylights), but Tenant shall pay the (a) the
full costs of such maintenance, or an equitable share determined by Landlord if
the Premises are part of a multi-tenant building, (b) the full amount of any
maintenance and repairs necessitated by any act, omission, conduct or activity
of, or breach of this Lease by, Tenant or any of Tenant’s Invitees (plus ten
percent (10%) of the cost thereof to reimburse Landlord for overhead), or (c)
any maintenance and repairs necessitated by breaking and entering of the
Premises. Tenant shall pay its share of such maintenance and repair costs
incurred by Landlord, to the extent such obligation exceeds any amount thereof
impounded under Paragraph 8.2, within thirty (30) days after receipt of a
statement from Landlord. Landlord shall use its reasonable efforts to repair and
maintain the Common Areas and the structural parts of the Project so as not to
interfere with Tenant’s business operations. There shall be no abatement of
rent, and no liability of Landlord, by reason of any injury to or interference
with Tenant’s business arising from the making of any repairs, alterations, or
improvements to any portion of the Premises or the Project. Except as provided
in Paragraph 30 (Destruction) and Paragraph 31 (Condemnation), Landlord shall
have absolutely no other responsibility to repair, maintain or replace any
portion of the Premises at any time. Tenant waives the right to make repairs at
Landlord’s expense under California Civil Code Section 1942, or under any other
law, statute or ordinance now or hereafter in effect. Landlord’s obligations
under this Paragraph are not intended to alter or modify in any way the
provisions of Paragraph 37.

 

11.  Net Lease. This Lease is intended to be a completely “net lease” and,
except as otherwise expressly provided in this Lease, Tenant shall have sole
responsibility for the care, maintenance, and repair of the Premises, including
all costs thereof, as though Tenant were the owner of the Premises. Tenant shall
be liable for and bear all costs relating to the Premises, except as expressly
provided to the contrary in this Lease.

 

12.  Parking. Subject to the remaining provisions of this Paragraph, as long as
Tenant is not in default under this Lease, Landlord grants to Tenant (for the
benefit of Tenant and Tenant’s Invitees) the right to the non-exclusive use of
the parking area within the boundaries of and serving the Project (the “Parking
Area”). Tenant’s use of the Parking Area shall be subject to such rules as
Landlord may, in its sole discretion, adopt from time to time with respect of
the Parking Area, including without limitation (i) rules limiting tenants of the
Project (including, without limitation, Tenant) to the use of, or excluding the
use of, certain parking spaces or certain portions of the Parking Area, in order
to maintain the availability of accessible parking spaces for clients, guests,
and invitees of tenants of the Project, and (ii) rules limiting tenants of the
Project (including without limitation Tenant) to the use of a restricted number
of parking spaces or a restricted area. Notwithstanding anything to the contrary
in this Paragraph, Landlord may, at its election, construct improvements upon or
otherwise alter in any manner the Parking Area provided that Landlord makes
reasonable amounts of parking available (or reasonable amounts of parking will
remain available) to Tenant elsewhere on the Project, or within a reasonable
distance from the Project. Landlord reserves the right to grant certain tenants
in the Project the exclusive right to park in specified areas of the Parking
Area, to the exclusion of all other tenants. Tenant acknowledges that the
exercise of the rights reserved to Landlord under this Paragraph may result in a
decrease in the number of parking spaces available to Tenant and Tenant’s
Invitees, and no such decrease shall affect Tenant’s obligations under this
Paragraph, constitute a constructive eviction, or entitle Tenant to any
abatement of Rental. Notwithstanding the above, within ten (10) business days
after the Lease Commencement Date, Landlord will mark ten (10) nonexclusive
parking spaces immediately in front of Tenant’s Premises for thirty (30) minute
parking (available to all tenants and their invitees and guests in the Center).
Landlord will cooperate, to the best of Landlord’s ability, with Tenant (at
absolutely no cost to Landlord) to comply with California Finance Code section
13,000 et. seq.(as amended from time to time).

 

13.  Signs. Tenant may not place, construct, or maintain any sign,
advertisement, awning, banner, or other exterior decoration (collectively,
“sign”) in the Premises which is visible from the exterior of the Premises, or
on the Building without Landlord’s prior written consent. Any sign that Tenant
is permitted by Landlord to place, construct, or maintain in the Premises or on
the Building shall comply with Landlord’s sign criteria applicable to the
Project, including, without limitation, criteria relating to size, color, shape,
graphics, and location (collectively, the

 

525-937-A, B and C

 

 

 

 

 

 

Landmark National Ban—Revised 8-16-01

 

 

 

 

 

 

Standard Shopping Lease FINAL 8-16-01

 

 

Landlord

/s/ [ILLEGIBLE]

 Tenant

/s/ [ILLEGIBLE]

 

7

--------------------------------------------------------------------------------


 

“Sign Criteria”), and shall comply with all applicable laws, ordinances, rules,
or regulations, and Tenant shall obtain any approval required by such laws,
ordinances, rules, and regulations. Landlord makes no representation with
respect to Tenant’s ability to obtain any such approval. Tenant shall, at
Tenant’s sole cost, make any changes to any sign, in the Premises or on the
Building as required by any new or revised applicable laws, ordinances, rules,
or regulations, or any changes in the Sign Criteria. Tenant shall, additionally,
maintain, repair, and replace all of Tenant’s signs in first class condition
(excluding any multi-tenant sign within the Project maintained by the Landlord).
Unless expressly waived in writing by Landlord to Tenant, Tenant shall, at
Tenant’s sole cost and expense, and in accordance with Paragraph 25, below,
install its primary. Tenant identification sign in accordance with the sign
criteria for the Project within thirty (30) days from the opening of Tenant’s
business, subject to unavoidable delays due to governmental authorities.
Landlord shall have the right from time to time to revise the sign criteria and
within sixty (60) days after Tenant’s receipt of written notice of any new sign
criteria, Tenant shall, at Tenant’s sole expense, remove any existing signs and
replace the same with new signs conforming to the new sign criteria.

 

14.  Rules, Regulations, and Covenants.  Tenant shall (and shall cause Tenant’s
Invitees to) observe faithfully and comply strictly with any reasonable rules
and regulations which Landlord may from time to time adopt for the Project as
well as any recorded covenants, conditions, or restrictions affecting the
Premises or the Project, whether now existing or hereafter adopted or amended
from time to time (all of the foregoing, collectively, “rules”). Landlord has no
duty or obligation to enforce any rule against any other tenant, and Landlord
will not be liable to Tenant for violation of any rule by any other tenant, or
any other tenant’s agents, employees, officers, independent contractors,
customers, invitees, visitors, or licensees. Tenant acknowledges that Landlord
reserves the right, from time to time, to enter into leases or other agreements
by which Landlord agrees to restrict the use of all or any portion of the
Project (including the Premises) from certain uses. All such leases and other
agreements, whether now existing or entered into in the future, shall be binding
upon Tenant and is no event shall Tenant utilize the Premises for any use so
prohibited.

 

15.  Early Access Insurance.  At any time prior to the Lease Commencement Date
that Tenant is making any Alterations (as defined below) to the Premises or
performing any of the Tenant’s work, (i) Tenant shall, at Tenant’s sole cost,
maintain (a) “Builder’s Risk” insurance with respect to the Premises, reasonably
satisfactory to Landlord, and (b) all of the insurance to be maintained by
Tenant during the Term, including without limitation public liability and
property damage insurance, fire and extended coverage insurance and special form
insurance, and workers compensation insurance, (ii) the provisions of the
Paragraph in this Lease entitled “Indemnity and Exemption of Landlord from
Liability” shall be operative, and (iii) the provisions of the Paragraph in this
Lease entitled “Utilities and Services” shall be operative. Any Alterations
pursuant to this Paragraph shall be subject to all the provisions of the
Paragraph in this Lease entitled “Alterations”. Nothing in this Paragraph shall
be construed as granting permission to Tenant to enter the Premises, or to make
any Alterations, prior to the Lease Commencement Date and no such right shall
exist unless specified in Exhibit “C”.

 

16.  Plate-Glass Insurance.  Tenant shall at its sole cost maintain full
coverage plate-glass insurance on the Premises, under which Landlord and any
lender holding a security interest in the Project (“Lender”) shall be named as
additional insureds.

 

17.  Public Liability and Property Damage Insurance.  Tenant shall, at Tenant’s
sole cost, maintain public liability and property damage insurance (i) with a
combined single limit liability of not less than $2,000,000.00, (ii) insuring
(a) against all liability of Tenant and Tenant’s Invitees arising out of or in
connection with Tenant’s use or occupancy of the Premises, including, without
limitation, Tenant’s use, maintenance, repair and replacement of systems and
equipment either contained within the Premises or in air spaces, walls, roof
areas, or other portions of the Building or Project and exclusively serving the
Premises, and (b) performance by Tenant of the indemnity provisions set forth in
this Lease, (iii) naming Landlord, its agent, and any Lender as additional
insureds, (iv) containing cross-liability endorsements, and (v) which includes
products liability insurance (if Tenant is to sell merchandise or other products
derived, assembled, or produced from the Premises). Additionally, if Tenant
sells or serves alcoholic beverages from the Premises, Tenant shall obtain and
maintain “dram shop” coverage and such other insurance coverage as Landlord may
designate from time to time and in such amounts as Landlord deems reasonably
appropriate.

 

18.  Fire and Extended Coverage Insurance.  Tenant shall, at Tenant’s sole cost,
maintain on Tenant’s Alterations and Tenant’s Personal Property (as defined
below) a policy of standard fire and extended coverage and special form
insurance, with vandalism and malicious mischief endorsements, coverage with
respect to increased costs due to building ordinances, demolition coverage,
boiler and machinery insurance, and sprinkler leakage coverage, in each case to
the extent of at least ninety percent (90%) of full replacement value, and
issued in the name of Tenant with Landlord, Landlord’s lender and Landlord’s
designated agent as additional insureds.

 

19.  “Extra Expense” Insurance.  Tenant shall obtain “Extra Expense” insurance
in amounts sufficient to reimburse Tenant for direct or indirect loss of
earnings attributable to all perils commonly insured against by prudent tenants
or attributable to prevention of access to the Premises or to the Project as a
result of such perils.

 

525-937-A, B and C

 

 

 

 

 

 

Landmark National Ban—Revised 8-16-01

 

 

 

 

 

 

Standard Shopping Lease FINAL 8-16-01

 

 

Landlord

/s/ [ILLEGIBLE]

 Tenant

/s/ [ILLEGIBLE]

 

8

--------------------------------------------------------------------------------


 

20.  Insurance Generally.  If Tenant fails during the Term to maintain any
insurance required to be maintained by Tenant under this Lease, then Landlord
may, at its election, arrange for any such insurance, and Tenant shall reimburse
Landlord for any premiums for any such insurance within five (5) days after
Tenant receives a copy of the premium notice. If any such premiums are allocable
to a period, a portion of which occurs during the Term and the remainder of
which occurs before or after the Term, then such premiums shall be apportioned
between Landlord and Tenant based upon the number of days during such period
that occur during the Term and the number of days that occur before or after the
Term, such that Tenant pays for the premiums that are allocable to the period
during the Term. Insurance required to be maintained by Tenant under this Lease
(i) shall be issued as a primary policy by insurance companies authorized to do
business in the state in which the Premises are located with a Best’s Rating of
at least “A” and a Best’s Financial Size Category rating of at least “VIII,” as
set forth in the most current edition of “Best’s Insurance Reports” (unless
otherwise approved by Landlord), or such higher rating as may be required by any
Lender, (ii) shall name Landlord, its agents, and any Lender as additional named
insureds, (iii) shall consist of “occurrence” based coverage, without provision
for subsequent conversion to “claims” based coverage, (iv) shall not be
cancelable or subject to reduction of coverage or other modification except
after thirty (30) day’s prior written notice to Landlord and any Lender, and (v)
shall not provide for a deductible or co-insurance provision in excess of
$10,000.00. Additionally, Tenant shall carry and maintain Workers Compensation
Insurance of the type and coverage as required by law. Tenant shall, at least
thirty (30) days prior to the expiration of each such policy, furnish Landlord
with a renewal of or “binder” extending such policy. Tenant shall promptly, upon
request, deliver to Landlord copies of such policy or policies or certificates
evidencing the existence and amounts of such insurance together with evidence of
payment of premiums.

 

21.  Waiver of Subrogation.  Tenant releases Landlord and Landlord’s guests,
invitees, customers and licensees (collectively, “Landlord’s Invitees”) from all
claims For damage, loss, or injury to Tenant’s Personal Property and to the
systems, equipment, fixtures and Alterations of Tenant in or on the Premises and
Project to the extent and such damage, loss or injury is covered by any
insurance policies carried by Tenant and in force at the time of such damage.
Tenant shall cause all insurance policies obtained by it pursuant to this Lease
to provide (if such provision is generally commercially available) that the
insurance company waives all right of recovery by way of subrogation against
Landlord in connection with any damage, loss, or injury covered by such policy.

 

22.  Landlord’s Insurance.  Landlord may, at its election, maintain any of the
following insurance, in such amounts and with such limits as Landlord shall
determine in its reasonable discretion: (i) Public liability and property damage
insurance, and products liability insurance; (ii) Fire and extended coverage and
special form insurance, coverage with respect to increased costs due to building
ordinances, demolition coverage, and sprinkler leakage coverage; (iii) boiler
and machinery insurance; (iv) fidelity insurance; (v) Plate-glass insurance; and
(vi) rental interruption insurance. The premiums, costs, expenses, and
deductibles (or similar costs or charges) of and/or with respect to any such
insurance (all of the preceding, collectively, “Insurance Expenses”) shall
constitute Lease Expenses. Tenant shall not keep, use, manufacture, assemble,
sell or offer for sale in or upon the Premises any article that may be
prohibited by, or that might invalidate, in whole or in part, the coverage
afforded by, a standard form of fire or all risk insurance policy. Tenant shall
pay the entire amount of any increase in premiums that may be charged during the
Lease Term for the insurance that may be maintained by Landlord on the Premises
or the Project resulting from the type of materials or products stored,
manufactured, assembled or sold by Tenant in the Premises, whether or not
Landlord has consented to the same. In determining whether increased premiums
are the result of Tenant’s use of the Premises, a schedule issued by the entity
making the insurance rate on the Premises showing the various components of such
rate shall be conclusive evidence of the items and charges that make up the fire
or all risk insurance rate on the Premise.

 

23.  Taxes.

 

23.1.  Personal Property Taxes.  Tenant shall pay before delinquency all taxes,
assessments, license fees, and other charges that are levied or assessed
against, or based upon the value of, Tenant’s personal property installed or
located in or on the Premises including without limitation trade fixtures,
furnishings, equipment, and inventory (collectively, “Tenant’s Personal
Property”). On demand by Landlord, Tenant shall furnish Landlord with
satisfactory evidence of such payments. If any such taxes, assessments, license
fees, and/or other charges are levied against Landlord or Landlord’s property,
or if the assessed value of the Premises is increased by the inclusion of a
value placed on Tenant’s Personal Property, and if Landlord pays such taxes,
assessments, license fees, and/or other charges or any taxes based on the
increased caused by Tenant’s Personal Property, then Tenant, on demand, shall
immediately reimburse Landlord for the sum of such taxes, assessments, license
fees, and/or other charges so levied against Landlord, or the proportion of
taxes resulting from such increase in Landlord’s assessment. Landlord may, at
its election, pay such taxes, assessments, license fees, and/or other charges or
such proportion, and receive such reimbursement.

 

23.2.  Real Property Taxes Imposed Upon the Premises.  Tenant shall pay, at
least ten (10) days before delinquency, all real property or real estate taxes,
assessments, license fees, and other impositions, whether general, special,
ordinary, or extraordinary, and of every kind and nature, which may be
separately levied, assessed or imposed upon or with respect to the Premises. On
demand by Landlord, Tenant shall furnish Landlord with

 

525-937-A, B and C

 

 

 

 

 

 

Landmark National Ban—Revised 8-16-01

 

 

 

 

 

 

Standard Shopping Lease FINAL 8-16-01

 

 

Landlord

/s/ [ILLEGIBLE]

 Tenant

/s/ [ILLEGIBLE]

 

9

--------------------------------------------------------------------------------


 

satisfactory evidence of such payments. Landlord may, at its election, pay such
taxes, assessments, license fees, and/or other charges and Landlord shall
receive immediate reimbursement of the amounts so paid. Notwithstanding the
provisions of Paragraph 8 (Lease Expenses), if at any time during the Lease Term
and any Extension thereafter, there is a change of ownership of the Project or
respective tax parcel related to the Building, which results in an increase in
the assessed valuation of the Project or Building, then Tenant shall not be
liable for any taxes attributable to any change of ownership assessment; and for
purposes of computing Tenant’s prorata share of real property taxes, as
described herein, commencing with the tax year in which the change of ownership
assessment is first reflected in the taxing authorities notice of assessment and
continuing for all subsequent tax years, the taxes attributable to such change
of ownership shall be subtracted from taxes. Notwithstanding for foregoing,
Tenant shall be obligated to pay their prorata share of any change of ownership
taxes resulting from the first and second change of ownership assessments that
occur subsequent to the execution of the Lease.

 

24.  Alterations.  Tenant shall not make any alterations, improvements,
additions, installations, or changes of any nature in or to the Premises (any of
the preceding, “Alterations”) unless (i) Tenant first obtains Landlord’s written
consent, (ii) Tenant complies with all conditions which may be imposed by
Landlord, including but not limited to Landlord’s selection of specific
contractors or construction techniques and the requirements of the attached
Exhibit “C”, and (iii) Tenant pays to Landlord the reasonable costs and expenses
of Landlord for architectural, engineering, or other consultants which
reasonably may be incurred by Landlord in determining whether to approve any
such Alterations. At least thirty (30) days prior to making any Alterations,
Tenant shall submit to Landlord, in written form, proposed detailed plans of
such Alterations. Tenant shall, prior to the commencement of any Alterations, at
Tenant’s sole cost, (i) acquire (and deliver to Landlord a copy of) a permit
from appropriate governmental agencies to make such Alterations (any conditions
of which permit Tenant shall comply with, at Tenant’s sole cost, in a prompt and
expeditious manner), (ii) provide Landlord with ten (10) days’ prior written
notice of the date the installation of the Alterations is to commence, so that
Landlord can post and record an appropriate notice of non-responsibility, and
(iii) obtain (and deliver to Landlord proof of) reasonably adequate workers
compensation insurance with respect to any of Tenant’s employees installing or
involved with such Alterations (which insurance Tenant shall maintain to force
until completion of the Alterations). All Alterations shall upon installation
become the property of Landlord and shall remain on and be surrendered with the
Premises on the Expiration Date or earlier termination of this Lease, except
that Landlord may, at its election, require Tenant to remove any or all of the
Alterations, by so notifying Tenant in writing on or about the Expiration Date
or earlier termination of this Lease, in which event, Tenant shall, at its sole
cost, on or before the Expiration Date or earlier termination of this Lease,
repair and restore the Premises to the condition of the Premises prior to the
installation of the Alterations which are to be removed. Tenant shall pay all
costs for Alterations and other construction done or caused to be done by Tenant
and Tenant shall keep the Premises free and clear of all mechanic’s and
materialmen’s liens resulting from or relating to any Alterations or other
construction. Tenant may, at its election, contest the correctness or validity
of any such lien provided that (a) immediately on demand by Landlord, Tenant
procures and records a lien release bond, issued by a corporation satisfactory
to Landlord and authorized to issue surety bonds in the state in which the
Premises are located, in an amount equal to one hundred fifty percent (150%) of
the amount of the claim of lien, which bond meets the requirements of California
Civil Code Section 3143 or any successor statute, and (b)Landlord may, at its
election, require Tenant to pay Landlord’s attorneys’ fees and costs incurred in
participating in such an action. If Tenant fails to cause any such lien to be
released within fifteen (15) days after imposition, by payment or posting of a
proper bond, Landlord shall have the right (but not the obligation) to cause
such release by such means as Landlord deems proper. Tenant shall reimburse
Landlord upon demand for all costs incurred by Landlord in connection therewith
(including attorneys’ fees and costs), with interest at the rate specified in
Paragraph 28 from the date of payment by Landlord to the date of payment by
Tenant.

 

25.  Surrender of Premises and Holding Over.  On the Expiration Date or earlier
termination of this Lease, (i) Tenant shall surrender to Landlord the Premises
and all Alterations (except for Alterations that Tenant is obligated to remove
as expressly set forth above) in a first class and clean condition, free of
trash and debris including cleaning of all flooring; patching and painting of
all walls; removal of all signage installed by Tenant on any portion of the
Building or Project including restoration of the signage mounting surfaces to
their pre-existing condition; all sign circuits, electrical circuits and
lighting fixtures in good operating condition; all HVAC units serving the
Premises in a well maintained and operable condition; all roof penetrations
arising from Tenant’s occupancy of the Premises in a watertight condition; and
all doors, windows, roll-up doors, locks, and hardware in operable condition
upon the termination of this Lease, (ii) Tenant shall remove all of Tenant’s
Personal Property and perform all repairs and restoration required by the
removal of any Alterations or Tenants Personal Property and (iii) Tenant shall
surrender to Landlord all keys to the Premises (including without limitation any
keys to any exterior or interior doors). Landlord may elect to retain or dispose
of in any manner any Alterations or Tenant’s Personal Property that Tenant does
not remove from the Premises on the Expiration Date or earlier termination of
this Lease as required by this Lease by giving written notice to Tenant. Any
such Alterations or Tenant’s Personal Property that Landlord elects to retain or
dispose of shall immediately upon notice to Tenant vest in Landlord. Tenant
waives all claims against Landlord for any damage to Tenant resulting from
Landlord’s retention or disposition of any such Alterations or Tenant’s Personal
Property. All Alterations and fixtures (other than trade fixtures, safety
deposit boxes (and their contents), Vault, ATM, Night Depository and signs),
shall become Landlord’s property and shall be surrendered to Landlord with the
Premises, regardless of who paid for the same and without limiting the
foregoing, Tenant shall not remove any of the following materials or equipment
without Landlord’s written consent, regardless of who paid for the same and
regardless of whether the same are permanently attached to the Premises or not,
power wiring and power panels; any piping for gasses or liquids; sinks, cabinet
and

 

525-937-A, B and C

 

 

 

 

 

 

Landmark National Ban—Revised 8-16-01

 

 

 

 

 

 

Standard Shopping Lease FINAL 8-16-01

 

 

Landlord

/s/ [ILLEGIBLE]

 Tenant

/s/ [ILLEGIBLE]

 

10

--------------------------------------------------------------------------------


 

casework; fume hoods or specialized air-handling evacuation systems; any drains
or other equipment for the handling of grease and/or waste water, computer,
telephone, telecommunication wiring, panels and equipment; lighting and lighting
fixtures; wall coverings; drapes, blinds and other window coverings; carpets and
floor coverings; heaters, air conditioners and other heating or air conditioning
equipment; security systems; and other building equipment and decorations.
Tenant shall be liable to Landlord for Landlord’s costs for storing, removing or
disposing of any such Alterations or Tenant’s Personal Property. If Tenant fails
to surrender the premises to Landlord on the Expiration Date or earlier
termination of this Lease in the condition required by this Paragraph. Tenant
shall indemnify Landlord against all liabilities, damages, losses, costs,
expenses, attorneys’ fees and claims resulting from such failure, including
without limitation any claim for damages made by a succeeding tenant. If Tenant,
with Landlord’s consent, remains in possession of the Premises after the
Expiration Date or earlier termination of this Lease, such possession by Tenant
shall be deemed to be a month-to-month tenancy terminable on thirty (30) days’
written notice given at any time by Landlord or Tenant. During any such
month-to-month tenancy, Tenant shall pay, as Basic Monthly Rent, one hundred
twenty-five percent (125%) of the Basic Monthly Rent in effect immediately prior
to the Expiration Date or earlier termination of this Lease, as the case may be.
All provisions of this Lease except for those pertaining to Term shall apply to
such month- to-month tenancy.

 

26.  Default. The occurrence of any of the following shall constitute a material
default and breach of this Lease by Tenant:

 

26.1.  The vacating or abandoning of the Premises by Tenant.

 

26.2.  Tenant’s failure to make any payment of Rental or late charges or any
other monetary sums required hereunder as and when due. No grace period prior to
the imposition of a late charge pursuant to paragraph 28 below, shall extend the
date when such Rental is due and payable, and Tenant; shall be in default under
this Lease if such payment is not timely made. In the case of Basic Monthly
Rent, payments must be received on or before the tenth day of each calendar
month, and Tenant shall be in default if such Rental is not paid such date.

 

26.3.  Tenant’s failure to observe or perform any of the provisions of this
Lease to be observed or performed by Tenant, other than described in the
preceding two paragraphs, where such failure shall continue for a period of ten
(10) days after written notice of such failure from Landlord to Tenant;
provided, however, that any such notice shall be in lieu of, and not in addition
to, any notice required under applicable unlawful detainer statutes: and
provided further, however, that if the nature of Tenant’s default is such that
more than ten (10) days are required for its cure, then Tenant shall not be
deemed to be in default if Tenant commenced such cure within such ten-day period
and thereafter diligently prosecutes such cure to completion within sixty (60)
days after Landlord’s written notice.

 

26.4.  Tenant’s failure to deliver to Landlord, within ten (10) days after
Landlord’s written request, any financial statement, of Tenant (including
without limitation a current annual balance sheet and profit/loss statement of
Tenant) reasonably requested by Landlord, or if any financial statement given to
Landlord by Tenant, or by any assignee, subtenant, or guarantor of Tenant, is
materially false or evidences that Tenant’s net worth is negative, and Tenant
fails to furnish to Landlord, within ten (10) days after written notice from
Landlord to Tenant, with cash as an additional security deposit in an amount
equal to the aggregate Rental payable under this Lease for the six full calendar
months immediately following such notice.

 

26.5.  The making by Tenant of any general arrangement or assignment for the
benefit of creditors: Tenant’s becoming bankrupt, insolvent or a “debtor” as
defined in 11 U.S.C. Section 101, or any successor statute (unless, in the case
of a petition filed against Tenant, such petition is dismissed within thirty
(30) days after its original filing); the institution of proceedings under the
bankruptey or similar laws in which Tenant is the debtor or bankrupt; the
appointing of a trustee or receiver to take possession of substantially all of
Tenant’s assets located at the Premises or of Tenant’s interest in this Lease
(unless possession is restored to Tenant within thirty (30) days after such
taking); the attachment, execution, or judicial seizure of substantially all of
Tenant’s assets located at the Premises or Tenant’s interest in this Lease
(unless such attachment, execution, or judicial seizure is discharged within
thirty(30) days after such attachment, execution, or judicial seizure); or, if
Tenant is a partnership or consists of more than one person or entity, any
partners of the partnership or any such other person or entity becoming bankrupt
or insolvent or making a general arrangement or assignment for the benefit of
creditors.

 

27.  Landlord’s Remedies. Landlord shall have the following remedies if Tenant
commits a default and/or breach under this Lease; these remedies are not
exclusive, but are cumulative and in addition to any remedies provided elsewhere
in this Lease, or now or later allowed by law.

 

27.1.  Continuation of Lease.  No Act by Landlord (including without limitation
the acts set forth in the succeeding sentence) shall terminate Tenant’s right to
possession unless Landlord notifies Tenant in writing that Landlord elects to
terminate Tenant’s right to possession. As long as Landlord does not terminate
Tenant’s right to possession, Landlord may (i) continue this Lease in effect,
(ii) continue to collect Rental when due and enforce all the other provisions of
this Lease, and (iii) enter the Premises and relet them, or any part of them, to
third parties for

 

525-937-A, B and C

 

 

 

 

 

 

Landmark National Ban—Revised 8-16-01

 

 

 

 

 

 

Standard Shopping Lease FINAL 8-16-01

 

 

Landlord

/s/ [ILLEGIBLE]

 Tenant

/s/ [ILLEGIBLE]

 

11

--------------------------------------------------------------------------------


 

Tenant’s account, for a period shorter or longer than the remaining term of this
Lease. Tenant shall immediately pay to Landlord all costs Landlord incurs in
such reletting, including, without limitation, brokers commissions, attorneys’
fees, advertising costs, and expenses of remodeling the Premises for such
reletting

 

27.2.  Rent from Reletting.  If Landlord elects to relet all or any portion of
the Premises as permitted above, rent that Landlord receives from such reletting
shall be applied to the payment of, in the following order and priority, (i) any
indebtedness from Tenant to Landlord other than Basic Monthly Rent due from
Tenant, (ii) all costs incurred by Landlord in such reletting, and (iii) Basic
Monthly Rent due and unpaid under this Lease. After applying such payments as
referred to above, any sum remaining from the Rent Landlord receives from such
reletting shall be held by Landlord and applied in payment of future Basic
Monthly Rent as it becomes due under this Lease. In no event shall Tenant be
entitled to any excess rent received by Landlord unless and until all
obligations of Tenant under this Lease, including all future obligations, are
satisfied in full.

 

27.3.  Termination of Tenant’s Right to Possession.  Landlord may terminate
Tenant’s right to possession of the Premises at any time, by notifying Tenant in
writing that Landlord elects to terminate Tenant’s right to possession. On
termination of this Lease, Landlord has the right to recover from Tenant (i) the
worth at the time of the award of the unpaid Basic Monthly Rent which had been
earned at the time of such termination, (ii) the worth at the time of the award
of the amount by which the unpaid Basic Monthly Rent which would have been
earned after such termination until the time of award exceeds the amount of such
loss of Basic Monthly Rent that Tenant proves could have been reasonably
avoided, (iii) the worth at the time of the award of the amount by which the
unpaid Basic Monthly Rent for the balance of the Term after the time of award
(had there been no such termination) exceeds the amount of such loss of Basic
Monthly Rent that Tenant proves could be reasonably avoided, and (iv) any other
amount necessary to compensate Landlord for all detriment proximately caused by
Tenant’s failure to perform Tenant’s obligations under this Lease or in the
ordinary course of things would be likely to result therefrom including, but not
limited to (a) expenses for cleaning, repairing or restoring the Premises,
(b) expenses for altering, remodeling or otherwise improving the Premises for
the purpose of reletting, (c) brokers’ fees and commissions, advertising costs
and other expenses of reletting the Premises, (d) costs of carrying the Premises
such as taxes, insurance premiums, utilities and security precautions, (e)
expenses in retaking possession of the Premises, (f) attorneys’ fees and costs,
(g) any unearned brokerage commissions paid in connection with this Lease and
(h) reimbursement of any previously waived or abated Rental and/or Additional
Rent, and (v) such other amounts in addition to or in lien of the foregoing as
may be permitted from time to time under applicable California law. The “worth
at the time of the award” of the amounts referred to in Clauses (i) and (ii)
above is to be computed by allowing interest at the Default Rate, as set forth
below, or if Default Rate is set forth, then at the maximum rate permitted by
applicable law. The “worth at the time of the award” of the amount referred to
in Clause (iii) above is to be computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus one percent.

 

27.4.  Landlord’s Right to Cure Default.  Landlord, at any time after Tenant
commits a default or breach under this Lease, may cure such default or breach at
Tenant’s sole cost. If Landlord at any time, by reason of Tenant’s default or
breach, pays any sum or does any act that requires the payment of any sum, such
sum shall be due immediately from Tenant to Landlord at the time such sum is
paid, and shall be deemed Additional Rent under this Lease. If Tenant fails to
timely pay any amount due under this Paragraph, then (without curing such
default) interest at the Default Rate shall accrue (and be immediately payable)
on such overdue amount until it is paid

 

27.5.  Enforcement Costs.  All costs and expenses incurred by Landlord in
connection with collecting any amounts and damages owing by Tenant pursuant to
the provisions of this Lease, or to enforce any provision of this Lease,
including but not limited to costs for reasonable attorneys’ fees and costs paid
to third parties for the service of legal notices, whether or not any action is
commenced by Landlord, shall be paid by Tenant to Landlord upon demand. If
Tenant fails to timely pay any amount due under this Paragraph, then (without
curing such default) interest at the Default Rate shall accrue (and be
immediately payable) on such overdue amounts until it is paid.

 

28.  Interest and Late Charges.  Late payment by Tenant to Landlord of Rental
will cause Landlord to incur costs not contemplated by this Lease, the exact
amount of which would be impracticable or extremely difficult to fix. Such costs
include, without limitation, processing, collection and accounting charges, and
late charges that may be imposed on Landlord by the terms of any deed of trust
covering the premises. Therefore, if any Rental is not received by Landlord
within ten (10) days of its due date, then, without any requirement for notice
to Tenant, Tenant shall pay to Landlord an additional sum of ten percent (10%)
of such overdue amount as a late charge as additional rent. Such late charge
represents a fair and reasonable estimate of the costs that Landlord will incur
by reason of any late payment by Tenant, and therefore this Paragraph is
reasonable under the circumstances existing at the time this Lease is made.
Acceptance of such late charge by Landlord shall not constitute a waiver of
Tenant’s default with respect to such overdue amount, nor prevent Landlord from
exercising any of the other rights and remedies available to Landlord under this
Lease. In addition to the late charge payable by Tenant, as provided above, if
any such Rental is not paid within thirty (30) days of the date such Rental was
due, then Tenant shall pay to Landlord interest on such overdue Rental at the
rate of three percent (3%) above the “reference rate” announced from time to
time by Bank of America, NT&SA (the “Default Rate”). Such interest shall
additionally accrue and be payable by Tenant relative to any other amounts
payable by Tenant to Landlord under the provisions of this Lease which are not
paid when due (if such reference rate ceases to be announced, then a comparable
“prime rate” shall be utilized,

 

525-937-A, B and C

 

 

 

 

 

 

Landmark National Ban—Revised 8-16-01

 

 

 

 

 

 

Standard Shopping Lease FINAL 8-16-01

 

 

Landlord

/s/ [ILLEGIBLE]

 Tenant

/s/ [ILLEGIBLE]

 

12

--------------------------------------------------------------------------------


 

selected by Landlord).

 

29.  Payment of Rent by Cashier’s Check. If a late charge is payable under this
Lease, whether or not collected, for two installments of Basic Monthly Rent or
other Rental due under this Lease during any one calendar year during the Term,
or if any payment made by Tenant in the form of a personal or business check is
returned by the bank it was drawn upon for whatever reason, including but not
limited to insufficient funds, then Landlord, at Landlord’s option, may require
Tenant to submit future payments to Landlord in the form of a certified
cashier’s check or money order. Tenant’s obligation to provide payment in the
aforementioned manner shall continue in full force and effect until Landlord, in
its sale discretion, determines otherwise. Tenant further agrees to reimburse
Landlord, as additional Rental, Landlord’s actual costs imposed by Landlord’s
bank or financial institution arising from Tenant’s returned check(s). These
costs shall be in addition to any late charges payable by Tenant pursuant to
Paragraph 28 of this Lease.

 

30.  Destruction. If the Project is totally or partially destroyed during the
Term, rendering the Premises totally or partially inaccessible or unusable,
then, subject to the remainder of this Paragraph, (i) Landlord shall restore the
Project to substantially the same condition as it was in immediately before such
destruction, (ii) Landlord shall not be required to restore Tenant’s Alterations
or Tenant’s Personal Property, unless they are an integral part of the Premises
and specifically covered by insurance proceeds received by Landlord, such
excluded items being the sole responsibility of Tenant to restore, (iii) such
destruction shall not terminate this Lease, and (iv) all obligations of Tenant
under this Lease shall remain in effect, except that the Basic Monthly Rent
shall be abated or reduced, between the date of such destruction and the date of
completion of restoration, by the ratio of (a) the area of the Premises rendered
unusable or inaccessible by the destruction to (b) the area of the Premises
prior to such destruction. Notwithstanding anything to the contrary in this
Lease, Landlord may, at its election, terminate this Lease by so notifying
Tenant in writing on or before the later of one hundred twenty (120) days after
such destruction or sixty (60) days after Landlord’s receipt of the proceeds
from insurance maintained by Landlord, if (A) then-existing laws do not permit
such restoration, (B) such destruction occurs during the last year of the Term
(provided, however, that Landlord shall restore the Premises as set forth above
if such destruction occurs while Tenant has the right to exercise the Option and
Tenant has exercised the Option), (C) such destruction exceeds fifty
percent(50%) of the then-replacement value of the Premises, the Building, or the
Project or (D) Landlord determines that the cost of such restoration exceeds the
amount of insurance proceeds relating to such destruction actually received by
Landlord from insurance maintained by Landlord. If Landlord so terminates this
Lease, then (1) Landlord shall have no obligation to restore the Project, (2)
Landlord shall retain all insurance proceeds relating to such destruction, and
(3) this Lease shall terminate as of thirty (30) days after such notice of
termination from Landlord to Tenant. If Landlord restores the Premises as
provided above, then Tenant waives the provisions of California Civil Code
Sections 1932(2) and 1933(4) or any successor statute with respect to any
destruction of the Premises. In the event Landlord restores the Premises
following any such destruction, Tenant shall immediately refixturize, re-equip,
and restock the Premises and shall re-open the Premises for business as soon
thereafter as is reasonably practicable.

 

31.  Condemnation. If during the Term, or during the period of time between the
execution of this Lease and the Lease Commencement Date, there is any taking of
all or any part of the Premises or any interest in this Lease by the exercise of
any governmental power, whether by legal proceedings or otherwise, by any public
or quasi-public authority, or private corporation or individual, having the
power of condemnation (any of the preceding a “Condemnor”), or a voluntary sale
or transfer by Landlord to any Condemnor, either under threat of condemnation or
while legal proceedings for condemnation are pending (any of the preceding, a
“Condemnation”), the rights and obligations of Landlord and Tenant shall be
determined pursuant to this Paragraph. If such Condemnation is of the entire
Premises, then this Lease shall terminate on the date the Condemnor takes
possession of the Premises (the “Date of Condemnation”). A temporary
Condemnation of the Premises, or any part of the Premises, for less than one
hundred eighty (180) days, shall not constitute a Condemnation under this
Paragraph; but the Basic Monthly Rent shall abate as to the portion of the
Premises affected during such temporary Condemnation. If such Condemnation is of
any portion, but not all, of the Premises, then this Lease shall remain in
effect, except that, if the remaining portion of the Premises is rendered
unsuitable for Tenant’s continued use of the Premises, then Tenant may elect to
terminate this Lease, by so notifying Landlord in writing (the “Termination
Notice”) within thirty (30) days after the date that the nature and extent of
the Condemnation have been determined. Such termination shall be effective on
the earlier of (i) the date that is thirty (30) days after the giving of the
Termination Notice, or (ii) the Date of Condemnation. If Tenant does not give to
Landlord the Termination Notice within such thirty (30) day period, then all
obligations of Tenant under this Lease shall remain in effect, except that
(unless the Premises or restored as set forth bellow) Basis Monthly Rent shall
be reduced by the ratio of (a) the area of the Premises taken to (b) the area of
the Premises immediately prior to the Date of Condemnation. Notwithstanding
anything to the contrary in this Paragraph, if, within twenty (20) days after
Landlord’s receipt of the Termination Notice, Landlord notifies Tenant that
Landlord at its cost will add to the remaining Premises (or substitute for the
Premises other comparable space in the Project) so that the area of the Premises
will be substantially the same after the Condemnation as they were before the
Condemnation, and Landlord commences the restoration promptly and completes it
within one hundred fifty (150) days after Landlord so notifies Tenant, then all
obligations of Tenant under this Lease shall remain in effect, except that Basic
Monthly Rent shall be abated or reduced during the period from the Date of
Condemnation until the completion of such restoration by the ratio of (A) the
area of the Premises taken to (B) the area of the Premises immediately prior to
the Date of Condemnation. Unless Landlord restores the Premises pursuant to the
preceding sentence, or unless Tenant gives to Landlord the Termination Notice
within the relevant thirty (30) day period, Tenant at its sole cost shall
accomplish any restoration required by Tenant to use the

 

525-937-A, B and C

 

 

 

 

 

 

Landmark National Ban—Revised 8-16-01

 

 

 

 

 

 

Standard Shopping Lease FINAL 8-16-01

 

 

Landlord

/s/ [ILLEGIBLE]

 Tenant

/s/ [ILLEGIBLE]

 

13

--------------------------------------------------------------------------------


 

Premises. All compensation, sums, or anything of value awarded, paid, or
received on a total or partial Condemnation (the “Award”) shall belong to and be
paid to Landlord. Tenant shall have no right to any part of the Award, and
Tenant hereby assigns to Landlord all of Tenant’s right, title, and interest in
and to any part of the Award, except that Tenant shall receive from the Award
any sum paid expressly to Tenant from the Condemnor for Tenant’s reasonable loss
of goodwill and any amounts equal to the monies paid by Tenant from time-to-time
for each of its tenant improvements (said tenant improvements as approved in
advance and in writing by Landlord) made to or in the Premises, multiplied in
each case by a fraction (the numerator of which is the number of months
remaining on the Lease Term at the time of the Condemnation, and, the
denominator of which is the number of months remaining on the Lease Term at the
time Tenant paid such monies). Landlord and Tenant waive the provisions of any
statute (including without limitation California Code of Civil Procedure Section
1265.130 or any successor statute) that allows Landlord or Tenant to petition
the superior court (or any other local court) to terminate this Lease in the
event of a partial taking (less than 25%) of the Premises.

 

32.  Assignment and Other Transfers.  Without Landlord’s prior written consent,
which shall not be unreasonably withheld, none of the following shall occur (nor
be permitted by Tenant to occur), voluntarily, involuntarily, by operation of
law, or otherwise (any of the following, a “Transfer”) unless the Transferee is
a federally or state chartered financial institution with a Net Worth of at
least $10,000,000.00 or is a holding company of Tenant: (i) any assignment,
sublease, disposition, sale, concession, license, license agreement for the use
of any portion of the Premises, mortgage, encumbrance, hypothecation, pledge,
collateral assignment, or other transfer, by Tenant of this Lease, any interest
in this Lease, or all or any portion of the Premises; or (ii) any assignment,
disposition, sale, transfer, acquisition, or issuance of equitable interests
(whether stock, partnership or otherwise) in Tenant, to or by any person,
entity, or group of related persons or affiliated entities, whether in a single
transaction or in a series of related or unrelated transactions, which results
in such person, entity, or group holding (or assigning, transferring, disposing
of, or selling) fifty percent (50%) or more of the aggregate issued and
outstanding equitable interests in Tenant. Landlord shall not be liable in
damages to Tenant or to any proposed subtenant, assignee or other transferee
(any of the preceding a “Proposed Transferee”) if such consent is adjudicated to
have been unreasonably withheld, and, in such event, Tenant’s sole remedy shall
be to have the proposed Transfer declared as valid as if Landlord’s consent had
been given, although Tenant shall be entitled to reasonable attorney’s fees if
Tenant is the prevailing party in such litigation. At least thirty (30) days
prior to entering into any proposed Transfer, Tenant shall submit to Landlord
the sum of $400.00 (as payment toward Landlord’s and Landlord’s attorneys’ cost
of reviewing, consenting to, rejecting and/or consummating any proposed
Transfer), and a written notice (“Tenant’s Notice”) which includes or sets forth
in reasonable detail (a) the form of the proposed Transfer, including without
limitation all related agreements, documents, instruments, exhibits, and escrow
instructions, (b) the name and address of the Proposed Transferee, (c) the terms
and conditions of the proposed Transfer, including without limitation the
commencement or effective date of the proposed Transfer, which shall be at least
thirty (30) days after Tenant’s Notice is given, and (d) the nature, character,
and current banking, financial, and other credit information and references with
respect to the Proposed Transferee and the business of the Proposed Transferee
(including without limitation tax returns for the three most-recent years, a
business plan with cash-flow projections and financial projections with
assumptions and competitive market analysis), in reasonably sufficient detail to
enable Landlord to determine the Proposed Transferee’s financial responsibility.
Within thirty (30) days after Landlord’s receipt from Tenant of such sum and
Tenant’s Notice, and all documentation requested of Tenant by Landlord, Landlord
shall notify Tenant whether Landlord has consented to the proposed Transfer. Any
consent by Landlord to any proposed Transfer shall not constitute a consent with
respect to any other Transfer. If Landlord consents to any proposed Transfer,
and Tenant fails to consummate such Transfer on or before the commencement or
effective date of the proposed Transfer (as set forth in Tenant’s Notice), then
such consent shall be deemed withdrawn and Tenant shall be required again to
comply with this paragraph before making a Transfer. Landlord shall not have
unreasonably withheld its consent with respect to any Transfer if Landlord shall
not have received such sum or Tenant’s Notice, if the nature or character of the
Proposed Transferee, or the proposed occupancy of the Premises by the Proposed
Transferee, if the Proposed Transferee’s proposed use is different than the
Permitted Use is not in keeping with the dignity and character of the Building
and the surrounding area, if the proposed Transfer will result in the diminution
of the value or marketability of the Premises or the Project, if Landlord is not
satisfied that the Proposed Transferee is creditworthy, or if the proposed
Transfer will conflict with or result in a breach of any of the provisions of,
or constitute a default under, any agreement, instrument, or document to which
Landlord is a party or by which the project may be bound. No Transfer shall
release or discharge Tenant from any liability, whether past, present, or
future, under this Lease and Tenant shall continue to remain primarily liable
under this Lease. Unless otherwise agreed to by all parties, the Tenant’s
security deposit, if any, shall be retained by Landlord and returned to the
lawful tenant in possession at the time of the Lease termination, subject to the
terms and conditions of Paragraph 6 of this Lease. Any Transfer must contain the
following provisions, which provisions whether contained in such Transfer or
not, shall apply to such Transfer: (A) Such Transfer shall be subject and
subordinate to all provisions of this Lease; (B) No Proposal Transferee shall be
permitted to enter into any Transfer without Landlord’s prior written consent;
and (C) At Landlord’s option, in the event of cancellation or termination of
this Lease for any reason or the surrender of this Lease, whether voluntarily,
involuntarily, by operation of law or otherwise, prior to the expiration of such
Transfer, the Proposed Transferee shall make full and complete attornment to
Landlord for the balance of the term of such Transfer. Such attornment shall be
evidenced by an agreement in form and substance satisfactory to Landlord which
the Proposed Transferee shall execute and deliver to Landlord within five days
after request by Landlord. Tenant shall promptly reimburse Landlord for
Landlord’s reasonable cost (less any payment made by Tenant with Landlord as set
forth above) of reviewing consenting to, rejecting and/or consummating any
proposed Transfer, including without limitation reasonable attorneys’ fees.
Tenant shall promptly pay to Landlord seventy five percent (75%) of all rents
and other consideration, of whatever nature, payable by the Proposed Transferee
(or receivable by Tenant) pursuant to any Transfer, which exceed (1) if a
sublease of a portion of the Premises, the portion of the Basic Monthly Rent
that is allocable to the portion of the

 

525-937-A, B and C

 

 

 

 

 

 

Landmark National Ban—Revised 8-16-01

 

 

 

 

 

 

Standard Shopping Lease FINAL 8-16-01

 

 

Landlord

/s/ [ILLEGIBLE]

 Tenant

/s/ [ILLEGIBLE]

 

14

--------------------------------------------------------------------------------


 

Premises subleased (such allocation based on the area of the portion subleased),
or (2) if any other Transfer, the Basic Monthly Rent. Landlord additionally has
the right, at its election, by giving written notice (the “Recapture Notice”) to
Tenant within fifteen (15) days after receipt of Tenant’s Notice, to recapture
the Premises and terminate this Lease. If Landlord elects to exercise such right
and delivers a Recapture Notice to Tenant, this Lease shall automatically be
deemed terminated as of the commencement or effective date stated in Tenant’s
Notice for the proposed Transfer, and Tenant shall surrender possession of the
Premises as of such date (and any failure to do so shall constitute a default
hereunder). Landlord’s giving of a Recapture Notice shall not constitute
Landlord’s consent to Tenant’s proposed Transfer.

 

33.  Common Areas. Landlord may, at its election, (i) close any of the Common
Areas to the extent required in the opinion of Landlord’s legal counsel to
prevent a dedication of any of the Common Areas or the accrual of any rights to
any person or to the public in and to any portion of the Common Areas, (ii)
close, temporarily, any of the Common Areas for maintenance purposes, (iii)
designate other property outside the boundaries of the Project to become part of
the Common Areas, (iv) close off or otherwise utilize portions of the Common
Area while constructing improvements or making repairs or alterations to any
portion of the Project, and/or (v) make any changes to the Common Areas, or any
part of the Project, including without limitation changes to buildings or other
improvements, the addition of new buildings or other improvements, and/or
changes in the location of driveways, entrances, exits, vehicular parking
spaces, or the direction of the flow of traffic provided, however, that Landlord
shall use its reasonable efforts to avoid interfering with Tenant’s business
operations. Tenant shall not place, install, or otherwise allow any vending
machines, newspaper racks, amusement rides, lottery paraphernalia, merchandise,
payphones, or other equipment in any portion of the Common Areas, including but
not limited to the sidewalks or driveways adjacent to the Premises, without
Landlord’s express written consent, which consent may be withheld in Landlord’s
sole discretion, and which consent may be revoked at any time.

 

34.  Relocation. Intentionally omitted.

 

35.  Access by Landlord. Subject to laws, rules and regulations applicable to
financial institutions and accompanied by an officer or authorized agent of
Tenant, Landlord and any of Landlord’s Invitees shall have the right to enter
the Premises at all reasonable times, during normal business hours if feasible
under the circumstances, and upon reasonable notice, if feasible under the
circumstances, (i) to determine whether the Premises are in good condition and
whether Tenant is complying with its obligations under this Lease, (ii) to do
any necessary maintenance or make any restoration to the Premises that Landlord
has the right or obligation to perform, (iii) to serve, post, or keep posted any
notices required or allowed under this Lease, (v) to post “for sale” or “for
rent” or “for lease” signs, (vi) to show the Premises to brokers, agents,
prospective buyers, prospective tenants, or other persons interested in a
listing of, financing, purchasing, or occupying the Project, the Premises or any
portion of the Project or the Premises, and (vii) to shore the foundations,
footings, and walls of the Project, and to erect scaffolding and protective
barricades around and about the Premises, but not so as to prevent entry to the
Premises, and to do any other act or thing necessary for the safety or
preservation of the Premises if any excavation or other construction is
undertaken or is about to be undertaken on any adjacent property or nearby
street. In the event of an emergency Landlord shall have the right to enter the
Premises at any time, without prior notice to Tenant. Landlord’s rights under
this Paragraph extend, with Landlord’s consent, to the owner of adjacent
property on which excavation or construction is to take place and the adjacent
property owner’s agents, employees, officers, and contractors. Landlord shall
not be liable for any inconvenience, disturbance, loss of business, nuisance, or
other damage arising out of any entry on the Premises as provided in this
Paragraph except damage resulting directly from the grossly negligent acts of
Landlord or Landlord’s Invitees. Tenant shall not be entitled to any abatement
or reduction of Basic Monthly Rent or other Rental because of the exercise by
Landlord of any rights under this Paragraph.

 

36. Landlord’s Reserved Rights. Landlord, as owner of the Project, in addition
to Landlord’s other rights hereunder, reserves the right from time to time: (i)
to change the name of the Project; (ii) to temporarily utilize portions of the
Common Areas for, among other things, entertainment, outdoor shows, displays,
automobile and other product shows, the leasing of kiosks, or such other uses
which, in Landlord’s judgment, tend to attract the public; and (iii) to utilize
the lighting standards and other areas or improvements in the Common Areas for
advertising purposes.

 

37.  Indemnity and Exemption of Landlord from Liability.

 

37.1.  Tenant hereby agrees to indemnify, protect, and hold harmless Landlord
and its shareholders, officers, directors, agents, property managers, employees,
contractors, and the partners comprising Landlord (if any) from and against all
Claims (as defined below) and all costs, expenses, and attorneys’ fees incurred
in the defense or handling of any such Claims or any action or proceeding
brought on any of such Claims. For purposes of this Lease, the term “Claims”
shall mean all liabilities, damages, losses, costs, expenses, attorneys’ fees,
and claims (except to the extent they result from Landlord’s grossly negligent
acts or willful misconduct) arising from or which seek to impose liability under
or because of (i) Tenant’s or Tenant’s Invitees’ use of the Premises, (ii) the
conduct of Tenant’s business, (iii) any activity, work, or things done,
permitted, or suffered by Tenant or any of Tenant’s Invitees in or about the
Premises or elsewhere, (iv) any breach or default in the performance of any
obligation to be performed by Tenant under this Lease, and/or (v) any negligence
of Tenant or any of Tenant’s Invitees. If any action or

 

525-937-A, B and C

 

 

 

 

 

 

Landmark National Ban—Revised 8-16-01

 

 

 

 

 

 

Standard Shopping Lease FINAL 8-16-01

 

 

Landlord

/s/ [ILLEGIBLE]

 Tenant

/s/ [ILLEGIBLE]

 

15

--------------------------------------------------------------------------------


 

proceeding is brought against Landlord or its shareholders, officers, directors,
agents, property managers, employees, contractors, or the partners comprising
Landlord (if any) by reason of any such Claims, Tenant upon notice from Landlord
shall defend such action or proceeding at Tenant’s sole cost. Except to the
extent caused by Landlord’s grossly negligent acts or willful misconduct, Tenant
assumes all risk of, Tenant waives all claims against Landlord in respect of,
and Landlord shall not be liable for, any of the matters set forth above in this
Paragraph or any of the following: injury to Tenant’s business, loss of income
from such business, or damage or injury to the goods, wares, merchandise, or
other property or the person of Tenant, Tenant’s Invitees, or any other persons
in, upon, or about the Premises, whether such damage, loss, or injury is caused
by or results from criminal acts, fire, steam, electricity, gas, water, rain,
the breakage, leakage, obstruction or other defects of pipes, sewer lines,
sprinklers, wires, appliances, plumbing, air-conditioning or lighting fixtures,
or any other cause, conditions arising upon the Premises, or other sources or
places, and regardless of whether the cause of such damage, loss, or injury or
the means of repairing such damage, loss, or injury is inaccessible to Tenant.
This Lease shall not be affected or impaired by any change to any part of the
Project or any sidewalks, streets or improvements nearby the Project Landlord
may, at its election, at any time and without liability to Tenant, change the
name of the Project.

 

37.2.  (a) Neither Landlord nor Landlord’s agents make any warranty or
representation with respect to the suitability or fitness of the space for the
conduct of Tenant’s business, or for any other purpose.

 

(b) Neither Landlord nor Landlord’s agents make any warranty or representation
with respect to any other tenants or users that may or may not construct
improvements, occupy space or conduct business within the Project, and Tenant
hereby acknowledges and agrees that it is not relying on any warranty or
representation relating thereto in entering into this Lease.

 

(c) Landlord specifically disavows any oral representations made by or on behalf
of its employees, agents and independent contractors, and Tenant hereby
acknowledges and agrees that it is not relying and has not relied on any oral
representations in entering into this Lease.

 

(d) Landlord has not made any promises or representations, expressed or implied,
that it will renew, extend or modify this Lease in favor of Tenant or any
permitted transferee of Tenant, except as may be specifically set forth herein
or in a written instrument signed by both parties amending this Lease in the
future.

 

38.  Hazardous Substances.  Landlord hereby notifies Tenant, and Tenant hereby
acknowledges that, prior to the leasing of the Premises pursuant to this Lease,
Tenant has been notified, pursuant to California Health and Safety Code Section
25359.7 (or any successor statue), that Landlord knows, or has reasonable cause
to believe, that certain hazardous substances (as such term is used in such
Section 25359.7), such as common cleaning supplies, office supplies, spillage of
petroleum products from motor vehicles, and other consumer products, may have
come to be located on or beneath the Premises and/or the Project, Tenant hereby
agrees to indemnify Landlord against all actions, liabilities, damages, losses,
costs, expenses, attorneys’ fees, and claims (except to the extent they arise as
a result of Landlord’s grossly negligent acts or willful misconduct), arising
from or relating to: (i) any discharges, releases, or threatened releases of
noise, pollutants, contaminants, herbicides, pesticides, insecticides, or
hazardous or toxic wastes, substances, or materials (any of the preceding a
“Hazardous Material”) into ambient air, water, or land by Tenant or Tenant’s
Invitee’s, or otherwise from, on, under, or above the Premises, (ii) the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling of pollutants, contaminants, or hazardous or toxic
wastes, substances, or materials by Tenant or Tenant’s Invitees, or otherwise
from, on, or under, the Premises, or (iii) a violation of any environmental law
on, under, or above the Premises (for purposes hereof, “environmental laws”
shall mean any Federal, State, or local law, statute, regulation, ordinance,
guideline, or common law principle relating to public health or safety or the
use or control of the environment, including without limitation the Federal
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Carpenter-Presley-Tanner Hazardous Substance Account Act, the California
Hazardous Waste Control Law, the Federal Clean Air Act, the California Air
Resources Act, the Federal Clean Water Act, the California Porter-Cologne Water
Quality Control Act, the Federal Resource Conservation and Recovery Act, the
California Nejedly-Z’berg-Dills Solid Waste Management and Recovery Act, and
California Health and Safety Code Section 25359.7). Tenant agrees to promptly
reimburse Landlord for all of Landlord’s costs arising from periodic monitoring
of Tenant’s use, handling, or storage of Hazardous Substances at or surrounding
the Premises. Neither Tenant nor any of Tenant’s Invitees shall use,
manufacture, store, or dispose of any Hazardous Materials anywhere within the
Premises or the Project which are or could (a) be detrimental to the Project,
human health, or the environment, except in accordance with all applicable laws,
or (b) adversely affect the value of the Premises or the Project. If the
Premises are contaminated (or, due to the acts or omissions of Tenant or
Tenant’s Invitees, the Project is contaminated) by any Hazardous Material during
the Term, then (1) Tenant shall promptly notify Landlord in writing of such
contamination, and (2) Landlord may elect to either (A) demand that Tenant
perform all remediation required by Landlord (to Landlord’s satisfaction and at
Tenant’s sole cost, necessary to return the Premises (and/or the Project) to at
least as good a condition as the Premises (or the Project) are in as of the date
of this Lease, which Tenant shall immediately do upon receipt of notice from
Landlord, or (B) proceed to cause such investigation, clean-up, and remediation
work which Landlord deems necessary or desirable to be undertaken, whereupon the
entire cost thereof (plus a supervisory fee equal to ten percent (10%) of such
cost) will be payable by Tenant to Landlord upon demand as Additional Rent. If
Tenant does not promptly commence and diligently pursue such remediation, then
Landlord may, at Landlord’s election, perform or cause to be performed such
remediation and Tenant shall immediately, upon demand, pay the cost thereof,
plus a supervisory fee in the amount of ten percent (10%) of such cost. Tenant’s
obligations and liability under this Paragraph shall survive the termination of
Tenant’s tenancy and the Term of this Lease, except that nothing contained in
this Paragraph shall be deemed to impose liability on Tenant for any problem
arising after the Term of this Lease provided neither Tenant nor Tenant’s
Invitees contributed to such problem during the Term of the Lease.

 

525-937-A, B and C

 

 

 

 

 

 

Landmark National Ban—Revised 8-16-01

 

 

 

 

 

 

Standard Shopping Lease FINAL 8-16-01

 

 

Landlord

/s/ [ILLEGIBLE]

 Tenant

/s/ [ILLEGIBLE]

 

16

--------------------------------------------------------------------------------


 

39.  Prohibition Against Asbestos-Containing Materials.  Tenant shall not allow
or permit any materials which contain asbestos in any form or concentration
(“Asbestos-Containing Materials”) to be used or stored in the Premises or used
in the construction of any improvements or alterations to the Premises,
including, without limitation, building or construction materials and supplies.
Such prohibition against Asbestos-Containing Materials shall apply regardless of
whether the Asbestos-Containing Materials may be considered safe or approved for
use by a manufacturer, supplier, or governmental authority, or by common use or
practice. Landlord shall have the right, upon reasonable notice, to enter upon
and conduct inspections of the Premises to determine Tenant’s compliance with
this paragraph. If Tenant allows or permits Asbestos-Containing Materials to be
used or stored in the Premises or used in the construction of any improvements
or alterations to the Premises, (a) Tenant shall, upon notice from Landlord,
immediately remove such Asbestos-Containing Materials at Tenant’s sole cost, (b)
such removal shall comply with all applicable laws, regulations, and
requirements concerning asbestos and the removal and disposal of
Asbestos-Containing Materials, (c) Tenant shall reimburse Landlord for all
expenses incurred in connection with any inspection of the Premises conducted by
Landlord, and (d) unless Tenant completes such removal within thirty (30) days
after notice from Landlord, Landlord may, at its election, do either or both of
the following: (i) declare Tenant in breach of this Lease and terminate this
Lease upon ten (10) days prior written notice to Tenant, and (ii) remove and
dispose of the Asbestos-Containing Materials and obtain reimbursement from
Tenant for the cost of such removal and disposal, including a supervisory fee
payable to Landlord in the amount of ten percent (10%) of said removal and
disposal. Tenant shall indemnify Landlord and Landlord’s directors, officers,
employees, and agents against all costs, liability, expenses, penalties, and
claims for damages, including, without limitation, litigation costs and
attorneys’ fees, arising from (A) the presence of Asbestos-Containing Materials
upon the Premises, to the extent that such Asbestos-Containing Materials are
used or stored in the Premises or used in the construction of any improvements
or alterations in the Project, Building, or to the Premises by Tenant or
Tenant’s agents, employees, representatives, or independent contractors, (b) any
lawsuit, settlement, governmental order, or decree relating to the presence,
handling, removal, or disposal of Asbestos-Containing Materials upon or from the
Premises, to the extent that such Asbestos-Containing Materials are used or
stored in the Premises or used in the construction of any improvements or
alternations to the Premises by Tenant or Tenant’s agents, employees,
representatives or independent contractors, or (C) Tenant’s failure to perform
its obligations to remove such Asbestos-Containing Materials under this
paragraph.

 

40.  Security Measures.  Tenant acknowledges (i) that the Basic Monthly Rent
does not include the cost of any security measures for any portion of the
Project (ii) that Landlord shall have no obligation to provide any such security
measures, (iii) that Landlord has made no representation to Tenant regarding the
safety or security of the Project, and (vi) that Tenant will be solely
responsible for providing any security it deems necessary to protect itself, its
property, and Tenant’s Invitees in, on, or about the Project. If Landlord
provides any security measures at any time, then the cost thereof shall be
included as part of the Lease Expenses, but Landlord will not be obligated to
continue providing such security measures for any period to time, Landlord may
discontinue such service without notice and without liability to Tenant, and
Landlord will not be obligated to provide such security measures with any
particular standard of care. Tenant assumes all responsibility for the security
and safety of Tenant, Tenant’s property, and Tenant’s Invitees. Tenant releases
Landlord from all claims for damage, loss, or injury to Tenant, Tenant’s
Invitees, and/or to the personal property of Tenant and/or of Tenant’s Invitees,
even if such damage, loss, or injury is caused by or results from the criminal
or negligent acts of third parties. Landlord shall have no duty to warn Tenant
of any criminal acts or dangerous conduct that has occurred in or near the
Project, regardless of Landlord’s knowledge of such crimes or conduct.

 

41.  Subordination, Attornment and Quiet Enjoyment.  This Lease and Tenant’s
rights under this Lease are subject and subordinate to any mortgage, deed of
trust, ground lease, or underlying lease (and to all renewals, modifications,
consolidations, replacements, or extensions thereof), now or hereafter affecting
the Premises. The provisions of this Paragraph shall be self-operative, and no
further instrument of subordination shall be required. In confirmation of such
subordination, however, Tenant shall promptly execute and deliver any
instruments that Landlord, any Leader, or the lessor under any ground or
underlying lease, may request to evidence such subordination. Notwithstanding
the preceding provisions of this Paragraph, if any ground lessor or Lender
elects to have this Lease prior to the lien of its ground lease, deed of trust,
or mortgage, and gives written notice thereof to Tenant that this Lease shall be
deemed prior to such ground lease, deed of truse, or mortgage, whether this
Lease is dated prior or subsequent to the date of such ground lease, deed of
trust, or mortgage, then this Lease shall be deemed to be prior to the lien of
such ground lease or mortgage and such ground lease, deed of trust, or mortgage
shall be deemed to be subordinate to this Lease. If any Lender, or the lessor of
any ground or underlying lease affecting the Premises, shall hereafter succeed
to the rights of Landlord under this Lease, whether by foreclosure, deed in lieu
of foreclosure or otherwise, then (i) such successor landlord shall not be
subject to any offsets or defenses which Tenant might have against Landlord.
(ii) such successor landlord shall not be bound by any prepayment by Tenant of
more than one month’s installment of Basic Monthly Rent or any other Rental,
(iii) such successor landlord shall not be subject to any liability or
obligation of Landlord except those arising after such succession, (iv) Tenant
shall attorn to and recognize such successor landlord as Tenant’s landlord under
this Lease,(v) Tenant shall promptly execute and deliver any instruments that
may be necessary to evidence such attornment, and (vi) upon such attornment,
(and provided Tenant is not then in default) Tenant shall be entitled to quiet
enjoyment and this Lease shall continue in effect as a direct lease between such
successor landlord and Tenant upon and subject to all of the provisions of this
Lease. If any Lender requests reasonable amendment(s) to this Lease at any time
during the Term, then Tenant shall not unreasonably withhold or delay its
written consent to such

 

525-937-A, B and C

 

 

 

 

 

 

Landmark National Ban—Revised 8-16-01

 

 

 

 

 

 

Standard Shopping Lease FINAL 8-16-01

 

 

Landlord

/s/ [ILLEGIBLE]

 Tenant

/s/ [ILLEGIBLE]

 

17

--------------------------------------------------------------------------------


 

amendment(s).

 

42.  Estoppel Certificates.  Within ten (10) days after written request from
Landlord, Tenant shall execute and deliver to Landlord, in recordable form, a
certificate stating (i) that this Lease is unmodified and in full force and
effect, or in full force and effect as modified, and stating all modifications,
(ii) the then-current Basic Monthly Rent, (iii) the dates to which Basic Monthly
Rent has been paid in advance, (iv) the amount of any security deposit, prepaid
rent or other payment constituting Rental which has been paid, (v) whether or
not Tenant or Landlord is in default under this Lease and whether there
currently exist any defenses or rights of offset under the Lease, (vi) all
Landlord’s Work required by this Lease is complete and (vii) such other matters
as Landlord shall reasonably request. Tenant’s failure to deliver such
certificate within such ten (10) day period shall be conclusive upon Tenant for
the benefit of Landlord, and any successor in interest to Landlord, any lender
or proposed lender, and any purchaser of the Project that, except as may be
represented by Landlord, this Lease is unmodified and in full force and effect,
no Rental has been paid more than thirty (30) days in advance, and neither
Tenant nor Landlord is in default under this Lease.

 

43.  Merchants’ Association /Marketing Fund.  If, during the Term, a non-profit
merchant’s association (the “Association”) or Marketing Fund (the “Fund”)
consisting of merchants in the project is formed or if an Association or Fund
exists prior to the commencement of the Term, then Tenant may join, and maintain
membership in good standing in the Association or Fund throughout the Term.
Membership may include, without limitation. Tenant’s obligation to pay dues and
assessments as determined by the Association or Fund to cover the expense of all
advertising and other activities engaged in by the Association of Fund for the
mutual benefit of its members including, without limitation, the compensation of
an executive secretary employed by the Association or Fund for the purpose of
directing public relations and promotions. Landlord, at Landlord’s discretion,
may elect to become an executive (voting but non-dues paying) number of the
Association or Fund. Failure by Tenant to make any payment as and when due for
dues and/or assessments to the Association or Fund shall constitute a material
default pursuant to this Lease.

 

44.  Waiver.  No delay or omission in the exercise of any right or remedy of
Landlord in the event of any default by Tenant shall impair such right or remedy
or be construed as a waiver. The receipt and acceptance by Landlord of
delinquent Rental shall not constitute a waiver of any default other than the
particular Rental payment accepted. Landlord’s receipt and acceptance from
Tenant, on any date (the “Receipt Date”), of an amount less than Rental due on
such Receipt Date, or to become due at a later date but applicable to a period
prior to such Receipt Date, shall not release Tenant of its obligation (i) to
pay the full amount of such Rental due on such Receipt Date or (ii) to pay when
due the full amount of such Rental to become due at a later date but applicable
to a period prior to such Receipt Date. No act or conduct of Landlord, including
without limitation, the acceptance of the keys to the Premises, shall constitute
an acceptance by Landlord of the surrender of the Premises by Tenant before the
Expiration Date. Only a written notice from Landlord to Tenant stating
Landlord’s election to terminate Tenant’s right to possession of the Premises
shall constitute acceptance of the surrender of the Premises and accomplish a
termination of this Lease. Landlord’s consent to or approval of any act by
Tenant requiring Landlord’s consent or approval shall not be deemed to waive or
render unnecessary Landlord’s consent to or approval of any other of subsequent
act by Tenant. Any waiver by Landlord of any default must be in writing and
shall not be a waiver of any other default concerning the same or any other
provision of this Lease. Tenant hereby waives any rights granted to Tenant under
California Code of Civil Procedure Section 1179, California Civil Code Section
3275, and/or any successor statute(s). Tenant represents and warrants that if
Tenant breaches this Lease and, as a result, this Lease is terminated, Tenant
will not suffer any undue hardship as a result of such termination and, during
the Term, will make such alternative or other contingency plans to provide for
its vacation of the Premises and relocation in the event of such termination.
Tenant acknowledges that Tenant’s waivers set forth in this Paragraph are a
material part of the consideration for Landlord’s entering into this Leases and
that Landlord would not have entered into this Lease in the absence of such
waivers.

 

45.  Brokers.  Tenant represents that, except as disclosed in writing to
Landlord prior to the execution of this Lease, no real estate broker, agent,
finder, or other person is responsible for bringing about or negotiating this
Lease and Tenant has not deal with any real estate broker, agent, finder, or
other person, relative to this Lease in any manner. Tenant hereby indemnifies
Landlord against all liabilities,  damages, losses, costs, expenses, attorneys’
fees and claims arising from any claims that may be made against Landlord by any
real estate broker, agent, finder, or other person (other than as set forth
above), alleging to have acted on behalf of or to have dealt with Tenant.

 

46.  Easements.  Landlord may, at its election, from time to time, grant such
easements, rights and dedications, and cause the recordation of parcel maps,
easement and operating agreements, and restrictions affecting the Premises and
the Project provided, that any such action does not materially interfere with
Tenant’s business or access thereto. Tenant shall promptly sign any documents or
instruments to accomplish the foregoing upon request by Landlord. Tenant
irrevocably appoints Landlord as Tenant’s special attorney-in-fact to execute
and deliver such documents or instruments on behalf of Tenant if Tenant refuses
or fails to do so.

 

47.  Limitations on Landlord’s Liability.  If Landlord is in default of this
Lease, and as a consequence Tenant recovers a money judgment against Landlord,
such judgment shall be satisfied only out of the proceeds of sale received upon
execution of such judgment and levy against the right, title, and interest of
Landlord in the Project,

 

525-937-A, B and C

 

 

 

 

 

 

Landmark National Ban—Revised 8-16-01

 

 

 

 

 

 

Standard Shopping Lease FINAL 8-16-01

 

 

Landlord

/s/ [ILLEGIBLE]

 Tenant

/s/ [ILLEGIBLE]

 

18

--------------------------------------------------------------------------------


 

and out of rent or other income from the Project receivable by Landlord or out
of the consideration received by Landlord from the sale or other disposition of
all or any part of Landlord’s right, title, and interest in the Project. Neither
Landlord nor Landlord’s shareholders, officers, directors, agents, property
managers, employees, contractors, or the partners comprising Landlord (if any)
shall be personally liable for any deficiency.

 

48.  Sale or Transfer of Premises.  If Landlord sells or transfers any portion
of the Premises, Landlord, on consummation of the sale or transfer, shall be
released from any liability thereafter accruing under this Lease. If any
security deposit or prepaid rent has been paid by Tenant, Landlord may transfer
the security deposit and/or prepaid rent to Landlord’s successor-in-interest and
on such transfer Landlord shall be discharged from any further liability arising
from the security deposit or prepaid rent.

 

49.  Quitclaim Deed.  Tenant shall execute and deliver to Landlord on the
Expiration Date or earlier termination of this Lease, promptly on Landlord’s
request, a quitclaim deed to the Premises, in recordable form, designating
Landlord as transferee.

 

50.  No Merger.  The voluntary or other surrender of this Lease by Tenant, or a
mutual cancellation of this Lease, or a termination by Landlord, shall not work
a merger, and shall, at the option of Landlord, terminate any existing subleases
or may, at the option of Landlord, operate as an assignment to Landlord of any
such subleases.

 

51.  Confidentiality.  Except as essential to the consummation of the
transaction contemplated by this Lease (together with and all amendments and
addenda hereto):

 

51.1.  Tenant shall keep and maintain the terms of this Lease and the
transactions contemplated by this Lease or any aspect of this Lease in strict
confidence; and

 

51.2.  Tenant may not make or allow any notices (other than a recorded
Memorandum of Lease to be approved in advance and in writing by Landlord)
statements, disclosures, communication, or news releases concerning this Lease,
the terms of this Lease and the transactions contemplated by this Lease or any
aspect of this Lease. Nothing provided herein, however, shall prevent Tenant
from disclosing to its legal counsel and/or certified public accountants,
insurance brokers or agents, prospective purchasers state or federal regulators
of Tenant, or lenders the existence and terms of this Lease or any transaction
under this Lease, or any aspect of this lease, or from complying with any
governmental or court order or similar legal requirement which requires such
party to disclose this Lease, the terms of this Lease, the transaction
contemplated by this Lease and/or any aspect of this Lease; provided that such
party uses reasonable and diligent good faith efforts to disclose no more than
is absolutely required to be disclosed by such legal requirement.

 

51.3.   If Tenant violates this confidentiality provision, in addition to all
other remedies to which Landlord may be entitled under law or in equity,
Landlord shall be entitled to receive immediately the entire value of any rent
relief, rent abatement, free rent, reimbursement, or other concession which
Landlord has previously granted to Tenant.

 

52.  Miscellaneous.

 

52.1.  Tenant covenants and agrees not to protest or in any way oppose any
application for a license to serve or sell liquor filed by tenants or other
users of space within the Project.

 

52.2.  Upon Landlord’s written request, Tenant shall promptly furnish to
Landlord, from time to time, financial statements certified by Tenant to be true
and correct, reflecting Tenant’s then current financial condition. Such
financial statements shall include a current balance sheet and a profit and loss
statement covering the most recent 12-month period available.

 

52.3.  Notwithstanding any other provision in this Lease to the contrary, Tenant
shall refrain from selling or otherwise distributing any alcoholic beverages
unless such sale is specifically permitted pursuant to Paragraph 2.12, above,
and in any event, such sales shall be expressly forbidden under this Lease
unless and until Tenant holds the appropriate license as issued and/or approved
by the California Alcoholic Beverage Control Agency.

 

52.4.  This Lease shall be governed by and construed in accordance with the laws
of the state in which the Premises are located. If the Premises are located
outside of California, then the references in this Lease to California statutes
shall be deemed to include any relevant statute of the jurisdiction in which the
Premises are located that is comparable to such California statutes.

 

525-937-A, B and C

 

 

 

 

 

 

Landmark National Ban—Revised 8-16-01

 

 

 

 

 

 

Standard Shopping Lease FINAL 8-16-01

 

 

Landlord

/s/ [ILLEGIBLE]

 Tenant

/s/ [ILLEGIBLE]

 

19

--------------------------------------------------------------------------------


 

52.5.  For purposes of venue and jurisdiction, this Lease shall be deemed made
and to be performed in the City of San Diego, California (whether or not the
Premises are located in San Diego, California and Landlord and Tenant hereby
consent to the jurisdiction of the Courts of the County of San Diego.

 

52.6.  This Lease may be executed in counterparts, each of which shall be deemed
an original and all of which together shall constitute one document.

 

52.7.  Whenever the context so requires, all words needs in the singular shall
be construed to have been used in the plural (and vice versa), each gender shall
be construed to include any other genders, and the word “person” shall be
construed to include a natural person, a corporation, a firm, a partnership, a
joint venture, a trust, an estate or any other entity.

 

52.8.  Each provision of this Lease shall be valid and enforceable to the
fullest extent permitted by law. If any provision of this Lease or the
application of such provision to any person or circumstance shall, to any
extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such provision to persons or circumstances other than those as to
which it is held invalid or unenforceable, shall not be affected by such
invalidity or unenforceability, unless such provision or such application of
such provision is essential to this Lease.

 

52.9.  In the event any litigation, arbitration, mediation, or other proceeding
(“Proceeding”) is initiated by any party against any other party to enforce,
interpret or otherwise obtain judicial or quasi-judicial relief in connection
with this Lease the prevailing party in such Proceeding shall be entitled to
recover from the unsuccessful party all costs, expenses, and actual attorney’s
fees and expert witness fees relating to or arising out of such Proceeding
(whether or not such Proceeding proceeds to judgment), and any post-judgment or
post-award proceeding including without limitation one to enforce any judgment
or award resulting from any such Proceeding. Any such judgment or award shall
contain a specific provision for the recovery of all such subsequently incurred
costs, expenses, and actual attorney’s fees and expert witness fees.

 

52.10.  This Lease shall become effective when it has been executed by each of
Landlord and Tenant.

 

52.11.  Subject to any restriction on transferability contained in this Lease,
this Lease shall be binding upon and shall inure to the benefit of the
successors-in-interest and assigns of each party to this Lease. Nothing in this
Paragraph shall create any rights enforceable by any person not a party to this
Lease, except for the rights of the successors-in-interest and assigns of each
party to this Lease, unless such rights are expressly granted in this Lease to
other specifically identified persons.

 

52.12.  The headings of the Paragraphs of this Lease have been included only for
convenience, and shall not be deemed in any manner to modify or limit any of the
provisions of this Lease, or be used in any manner in the interpretation of this
Lease.

 

52.13.  Time and strict and punctual performance are of the essence with respect
to each provision of this Lease.

 

52.14.  Each party to this Lease and its legal counsel has had an opportunity to
review and revise this Lease. The rule of construction that any ambiguities are
to be resolved against the drafting party shall not be employed in the
interpretation of this Lease or any Addendum or Exhibit to this Lease, and such
rule of construction is hereby waived by Tenant.

 

52.15.  All notices required or permitted to be given by Tenant to Landlord
shall be in writing and shall be personally delivered, sent by certified mail,
postage prepaid, return receipt requested, or sent by a nationally recognized
overnight express courier service that provides written confirmation of delivery
to Landlord at the address set forth in Paragraph 2.10 of this Lease, unless
alternate notice provisions are specifically stated elsewhere herein. Each such
notice or other communication shall be deemed given, delivered and received upon
its actual receipt, except that if it is sent by mail in accordance with this
Paragraph, then it shall be deemed given, delivered and received three days
after the date such notice or other communication is deposited with the United
States Postal Service in accordance with this Paragraph. Landlord or Tenant must
give a notice of a change of its address to the other, if such address changes.
Landlord shall be required to give all notices pursuant to Paragraph 26 of this
Lease writing and shall be personally delivered, sent by certified mail, postage
prepaid, return receipt requested, or sent by a nationally recognized overnight
express courier service that provides written confirmation of deliver to Tenant
at the address set forth in Paragraph 2.11 of this Lease. Each such notice or
other communication shall be deemed given, delivered and received upon its
actual receipt, except that if it is sent by mail in accordance with this
Paragraph, then it shall be deemed given, delivered and received three days
after the date such notice or other communication is deposited with the United
States Postal Service in according with this Paragraph.

 

525-937-A, B and C

 

 

 

 

 

 

Landmark National Ban—Revised 8-16-01

 

 

 

 

 

 

Standard Shopping Lease FINAL 8-16-01

 

 

Landlord

/s/ [ILLEGIBLE]

 Tenant

/s/ [ILLEGIBLE]

 

20

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, routine correspondence between Landlord and
Tenant shall be deliverable by regular U.S. mail or other such means of delivery
as may become customary.

 

52.16.  If more than one person is Tenant, then the obligations of Tenant under
this Lease shall be the joint and several obligations of each of such persons;
provided, however, that any act or signature of one or more of any of such
persons and any notice or refund given to or served on any of such persons shall
be fully binding on each of such persons.

 

52.17.   All provisions, whether covenants or conditions, to be performed or
observed by Tenant shall be deemed to be both covenants and conditions.

 

52.18.  All payments to be made by Tenant to Landlord under this Lease shall be
in United States currency.

 

52.19.  The Exhibits and Addendum attached to this Lease are incorporated herein
by this reference.

 

52.20.  Intentionally omitted.

 

52.21.  Intentionally omitted.

 

52.22.  This Lease, the Exhibits A, B, C, D and Addendum(s), if any, attached
hereto and forming a part hereof, as if set forth herein, constitute all of the
covenants, promises, assurances, representations, warranties, statements,
agreements, conditions and understandings between Landlord and Tenant concerning
the Premises and the Project and there are no covenants, promises, assurances,
representations, warranties, statements, conditions, or understandings, either
oral or written, between them, other than as herein set forth. Except as herein
otherwise provided, no subsequent alteration, change, or addition to this Lease
shall be binding upon Landlord or Tenant unless reduced to writing and signed by
each of them. Notwithstanding the foregoing, the Landlord may, from time to
time, establish and amend such rules, regulations, and signage criteria, in a
written form, for the benefit of the Project and Building provided, however,
that such rules are consistent with all laws, rules and regulations to which
Tenant is subject as a financial institution. Violations of such rules,
regulations, and signage criteria by Tenant or Tenant’s invitees shall
constitute a material default of this Lease.

 

52.23.  This Lease, upon full execution, supersedes and revokes any and all
pervious leases governing the Premises, lease negotiations, arrangements,
letters of intents, offers to lease, lease proposals or drafts, brochures,
representations, and information conveyed, whether oral or written, between
parties hereto or their respective representations or any other person purported
to represent Landlord or Tenant. The Tenant acknowledges it has not been induced
to enter into this Lease by any representations not set forth in the Leases, nor
has it relied on any such representations. No such representations should be
used in the interpretation or construction of this Lease and the Landlord shall
have no liability for any consequences arising as a result of any such
representations.

 

52.24.  Any claim, demand or right of defense of any kind by Tenant that is
based upon or arises in any connection with the Lease or negotiations prior to
its execution shall be barred unless Tenant commences an action thereon or
initiates a legal proceeding or defense by reason thereof within one hundred
eighty (180) days after the date of the occurrence of the event, act or omission
to which the claim, demand or right of defense relates.

 

52.25.  Except for such regulatory approvals as are hereinafter required,
including becoming a chartered bank, Tenant represents and warrants that it has
full power and authority to execute and fully perform its obligations under this
Lease pursuant to its governing instruments, without the need for any further
action, and that the person(s) executing this Lease on behalf of Tenant are the
duly designated agents of Tenant and are authorized to do so. Prior to execution
of this Lease, Tenant shall supply Landlord with such evidence as Landlord may
request regarding the authority of Tenant to enter into this Lease. Any actual
or constructive taking of possession of the Premises by Tenant shall constitute
a ratification of this Lease by Tenant.

 

52.26.  Tenant for itself and its and its officers, directors, shareholders,
partners, principals, employees, agents, representatives, and other related
entities and individuals, agrees to comply fully with any and all laws and other
requirements prohibiting discrimination against any person or group of persons
on account of race, color, religion, creed, sex, marital status, sexual
orientation, national origin, ancestry, age, physical handicap or medical
condition, in the use, occupancy or patronage of the Premises and/or of Tenant’s
business. Tenant shall indemnify and hold Landlord and its affiliates harmless
from and against all damage and liability incurred by Landlord in the event of
any violation of the foregoing covenant or because of any event of or practice
of discrimination a against any such persons or group of persons by Tenant or
its officers, directors, shareholders, partners, principals, employees, agents,
representatives, and other related entities and individuals in accordance with
the indemnification provisions of Paragraph 37.

 

525-937-A, B and C

 

 

 

 

 

 

Landmark National Ban—Revised 8-16-01

 

 

 

 

 

 

Standard Shopping Lease FINAL 8-16-01

 

 

Landlord

/s/ [ILLEGIBLE]

 Tenant

/s/ [ILLEGIBLE]

 

21

--------------------------------------------------------------------------------


 

Signature Page

 

LANDLORD : Pacific Solana Beach Holdings, LP

a California limited partnership

 

 

 

By: American Assets, Inc., as Agent

 

 

 

 

 

By:

/s/ Jonathan Hughes

 

 

Jonathan Hughes

 

Its:

Senior Portfolio Manager, Commercial Real Estate

 

 

Date:

8/20/01

 

 

 

 

 

By:

/s/ John Chamberlain

 

 

John Chamberlain

 

Its:

Chief Executive Officer

 

 

 

Date:

8/21/01

 

 

 

 

 

TENANT: Landmark National Bank

 

(a proposed national bank)

 

 

 

By:

/s/ Ronald P. Bird

 

 

Ronald P. Bird

 

Its:

Agent for Landmark National Bank

 

 

 

Date:

8/17/2001

 

 

 

 

 

BY:

/s/ Ronald J. Carlson

 

 

Ronald J. Carlson

 

Its:

Agent For Landmark National Bank

 

 

 

 

 

Date:

8/17/2001

 

 

525-937 A, B and C
Landmark National Ban—Revised 8-16-01
[ILLEGIBLE]

[ILLEGIBLE]

Landlord

[ILLEGIBLE]

Tenant

[ILLEGIBLE]

 

22

 

 

--------------------------------------------------------------------------------


 

EXHIBIT “B”

TO STANDARD RETAIL LEASE

 

DEMISED PREMISES PLAN

 

Demised Premises Plan is to be the set of construction drawings as completed by
the Landlord or the Landlord’s approved representative and approved by the
appropriate government agency. Actual area of Demised Premises Plan to be field
verified upon occupancy of premises by Tenant. Rental rate (basic rent) to be
adjusted (increased or decreased) to reflect the actual square footage.

 

TO BE PROVIDED AT A LATER DATE

 

[ILLEGIBLE]

Landlord

[ILLEGIBLE]

Tenant

[ILLEGIBLE]

 

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

TENANT IMPROVEMENTS TO THE PREMISES

 

Lomas Santa Fe Plaza

 

General Recital:   Landlord shall provide a standard tenant finish for the
Premises, and Landlord shall provide a tenant improvement allowance for Tenant
to construct further improvements to the Premises, subject to the terms and
conditions as more completely described herein.

 

Section 1. Landlord’s Work. Following execution of this Lease by Landlord and
Tenant, Landlord shall cause the Premises to be built-out and delivered to
Tenant in accordance with mutually approved plans. The build-out of the Premises
shall be completed by Landlord in a good and workmanlike manner, and in
accordance with working drawings, plans, and specifications for the Premises
attached hereto, or if no such working drawings, plans, and specifications are
attached, then as mutually approved by Landlord and Tenant within ten days after
the date that Landlord submits such working drawings, plans, and specifications
to Tenant for Tenant’s approval (“Landlord’s Work”). If such working drawings,
plans, and specifications are not approved within such ten-day period, this
Lease shall, at Landlord’s election, terminate and be of no further force and
effect. Landlord’s Work shall comply with all applicable federal, state and
local laws, ordinances, codes and regulations.

 

Section 2. Landlord’s Contribution. Landlord shall be responsible for bearing
all costs and expenses of completing the Landlord’s Work. All costs and expenses
in excess of such Tenant Improvement Allowance shall be payable by Tenant upon
demand by Landlord. If Landlord at any time determines that the cost of the
Landlord’s Work is likely to exceed the amount of the Allowance, Landlord may
require Tenant to advance such estimated excess to Landlord prior to (and as a
condition to) commencing or completing the Landlord’s Work and any failure by
Tenant to immediately provide such funds to Landlord shall constitute a default
under this Lease.

 

Section 3. Condition of Premises Following Completion of Landlord’s Work:  The
Premises shall be delivered in “As Is” condition subject to the following
improvements:

 

SEE ATTACHMENT MARKED AS EXHIBIT “D”

 

Section 4. Estimated Completion Date. Landlord shall make reasonable efforts to
cause the Landlord’s Work to be substantially completed within 90 days following
mutual execution of this Lease, subject to delays from causes beyond the
reasonable control of Landlord such as, but not limited to, acts of God,
strikes, work stoppages, unavailability of or delay in receiving permits, labor
or materials, defaults by contractors or subcontractors, weather conditions,
fire or other casualty, or action of governmental authorities. For purposes of
this Exhibit, the term “substantial completion” or “substantially completed”
shall have the meaning set forth in Paragraph 4 of the Lease.

 

Section 5. Effect of Delay on Lease Term. In the event the Landlord’s Work is
not substantially completed by the estimated date above, and/or the Lease
Commencement Date does not occur by the date specified in Paragraph 2.4.1 of the
Lease, this Lease shall not, except as provided in Section 6, below, be affected
or modified and shall remain in full force and effect and Landlord shall not be
liable for any damage suffered or incurred on account of any delay in
completion.

 

Section 6. Initial Commencement of Lease Term. The Lease Term shall commence
upon September 1,2001. The commencement date for payment of rent under the Lease
(“Rent Commencement Date”) shall follow the initial commencement of the term of
the Lease in accordance with Lease Addendum No. 1. Landlord shall provide Tenant
with an “Acceptance of Premises” letter upon Tenant’s acceptance of possession,
and a “Confirmation of Lease Terms” written memorandum following the Rent
Commencement Date reflecting the exact date of commencement of the Lease Term
(the “Lease Commencement Date”) as set forth herein; however, any failure to do
so shall not affect the Lease Commencement Date. If the Lease Commencement Date
provided for by this Section is different than the estimated Lease Commencement
Date set forth in Paragraph 2.4.1 of the Lease, then (a) the Lease Commencement
Date provided for by this Section shall control and (b) Paragraphs 2.4.1 and
2.4.2  of the Lease shall be deemed amended accordingly, except that if Landlord
fails to provide Tenant with a Confirmation of Lease Terms written memorandum of
such dates, as provided above, then the Lease Commencement Date and Expiration
Date act forth in Paragraphs 2.4.1 and 2.4.2 referenced above, shall
conclusively be deemed to be the actual Lease Commencement Date and Expiration
Date under this Lease. Tenant shall execute the Acceptance of Premises letter on
the date of Landlord’s turnover of possession to Tenant, subject to any
punchlist items identified therein. Tenant shall execute and return to Landlord
the

 

525-937 A, B and C
Landmark National Bank-Revised 8-16-01
C #3 rev. 9.20.98

 

 

 

 

[ILLEGIBLE]

Landlord

[ILLEGIBLE]

Tenant

[ILLEGIBLE]

 

--------------------------------------------------------------------------------


 

Confirmation of Lease Terms memorandum within ten days of submittal by Landlord.
Failure by Tenant to execute the Acceptance of Premises letter or the
Confirmation of Lease Terms memorandum shall not amend the terms thereof, but
shall be deemed as Tenant’s final and conclusive acceptance of the terms
thereof.

 

Section 7. Tenant’s Plan Approval. Concurrently with, or within forty-five
calendar days following the execution of this Lease, Tenant shall cause detailed
plans and specifications (the “Plans”) to be prepared and delivered to Landlord;
which Plans shall reflect the work to be performed within the Premises by Tenant
following completion of the Landlord’s Work in order to suitably prepare the
Premises for Tenant’s use (the “Tenant’s Work”). Landlord shall, within ten
calendar days following its receipt of the Plans, either approve such Plans or
provide Tenant with the reasons that Landlord is withholding such consent. If
Landlord does not approve the Plans, Tenant shall immediately cause the Plans to
be revised, consistent with Landlord’s comments, and then resubmit the Plans to
Landlord for review within ten calendar days of Landlord’s notice to Tenant of
said non-approval of Tenant’s Plans. No work shall be undertaken by Tenant until
the Plans have been finally approved by Landlord. Performance of the Tenant’s
Work shall strictly conform to the approved Plans and any deviation will require
Landlord’s prior approval. Any delays caused by Tenant with respect to
submittal, revision, or approval of plans pursuant to this paragraph shall
accelerate the Rent Commencement Date accordingly. In the event that Tenant’s
Plans have not been mutually approved within 40 days following the Lease
Commencement Date, Landlord may, at Landlord’s option, terminate this Lease,
regain possession of the Premises, and Tenant shall reimburse Landlord for
Landlord’s costs in preparing the Premises for Tenant’s occupancy.

 

Section 8. Tenant’s Work Completion Period. Following the Lease Commencement
Date of this Lease and Tenant’s acceptance of the Premises and Tenant’s
obtaining necessary OCC approvals in accordance with Addendum No. 1, Paragraph
5, Tenant shall cause Tenant’s Work to be completed in accordance with sound
construction practices and in a manner consistent with this Exhibit “C”
(“Tenant’s Work Completion Period”).

 

Section 9. Construction of Tenant Improvements by Tenant’s Contractor. After the
Plans for the Tenant’s Work have been approved by Landlord, Tenant, and the
local governing agencies, Tenant shall submit to Landlord the name, address,
license number, evidence of insurance, and any other information required by
Landlord of Tenant’s proposed contractor(s) (“Contractor”) for Landlord’s review
and approval. If Landlord deems, in Landlord’s reasonable discretion, that
Tenant’s proposed Contractor is unacceptable, Tenant shall resubmit information
on a replacement contractor until a mutually approved Contractor is selected.
Upon said selection, Tenant shall enter into a construction contract with the
Contractor which shall include a provision for compliance with Landlord’s rules
and regulations as defined herein, and Tenant shall provide Landlord with a copy
of said contract. In no event shall Tenant be permitted access to the Premises
to perform Tenant’s Work prior to providing all information requested by
Landlord relating to Tenant’s Work. Failure by Tenant to provide any information
requested by Landlord, including but not limited to evidence of Tenant’s and
Tenant’s Contractor’s compliance with all of the insurance requirements hereof,
shall not delay the Lease Commencement Date or the Rent Commencement Date, but
will constitute grounds for Landlord’s denying access to the Premises by Tenant.
Violations of Landlord’s rules, regulations, and requirements as set forth
herein or as otherwise established by Landlord shall constitute a default of
this Lease if not corrected by Tenant and/or Tenant’s Contractor within two (2)
days notice, either written or oral, by Landlord to Tenant. Landlord shall have
the right to post a notice of non-responsibility at a prominent location within
Tenant’s Premises.

 

 It shall be the responsibility of Tenant to enforce the following requirements
of Tenant’s Contractor, and all subcontractors of Tenant’s Contractor, at every
level:

 

9.1  Tenant’s Contractor shall perform Tenant’s Work in a manner and at times
which do not impede or delay Landlord’s contractor in the Project. Any delays in
the completion work by the Landlord or Landlord’s contractor on the Project, or
the commencement of the annual rental and any damage to any work caused by
Tenant’s Contractor shall be at the sole cost and expense of Tenant.

 

9.2  Tenant’s Contractor shall be responsible for the repair, replacement, or
clean-up of any damage by him to other contractors’ work which specifically
includes access ways to the Premises which may be concurrently used by others.
Firelanes, sidewalks, hallways, and access to other tenant’s suites may not be
blocked or obstructed at any time.

 

9.3  Tenant’s Contractor shall accept the Premises prior to starting any
trenching operations. Any rework of sub-base or compaction required after
Tenant’s Contractor’s initial acceptance of the Premises shall be done by
Tenant’s Contractor, which shall include the removal from the Premises of any
excess soil or debris. All work shall be done in accordance with sound
construction practices and, as required, in compliance with specifications of a
soils engineer or consultant as approved by Landlord.

 

9.4  Tenant’s Contractor shall contain his storage of materials and his
operations within the Premises

 

525-937 A, B and C
Landmark National Bank-Revised 8-16-01
C #3 rev. 9.20.98

Landlord

[ILLEGIBLE]

Tenant

[ILLEGIBLE]

 

 

--------------------------------------------------------------------------------


 

and such other space as he may be assigned by Landlord. Should he be assigned
space outside of the Premises, he shall move to such other space as Landlord
shall direct from time to time to avoid interference or delays with other work.
Tenant’s Contractor shall park construction vehicles in areas designated by
Landlord.

 

9.5  All trash and surplus construction materials shall be stored within the
Premises and shall be promptly removed from the Premises. Tenant’s Contractor
shall not use common area trash enclosures or waste bins for disposal of trash
or surplus construction material.

 

9.6  Tenant’s Contractor shall provide temporary utilities, portable toilet
facilities and portable drinking water as required for his work within the
Premises.

 

9.7  Noise shall be kept to a minimum at all times, and shall not be permitted
to interfere with the conduct of other tenant’s business, or the general
operation of the Project. Tenant’s Contractor shall notify Landlord or
Landlord’s project manager of any planned work to be done on weekends or other
than normal job hours.

 

9.8  Tenant and Tenant’s Contractor are responsible for compliance with all
applicable codes and regulations of duly constituted authorities having
jurisdiction as far as the performance of the Tenant’s Work is concerned and for
all applicable safety regulations established by the Landlord, OSHA, or other
regulatory agencies, and Tenant further agrees to save and hold Landlord
harmless for Tenant’s actions arising from Tenant’s Work. Prior to commencement
of construction, Tenant shall submit to Landlord evidence of insurance as
required by this Lease and evidence of insurance for Tenant’s Contractor.

 

9.9  Tenant’s Contractor shall not post signs on any part of the Project or on
the Premises, without Landlord’s prior written approval.

 

9.10  Tenant shall be responsible for and shall obtain and record a Notice of
Completion promptly following completion of Tenant’s work.

 

9.11  Intentionally omitted.

 

9.12  Tenant shall provide to Landlord a copy of the fully executed construction
contract, including all addendum and a line item breakdown by trade thereto,
between Tenant and its Contractor for the Tenant’s Work.

 

9.13  All required permits and approvals, including but not limited to Planning,
Building, Fire, and Health department permits, must be obtained and all
necessary calculations, including, but not limited to, those required under
Title 24, must be submitted to the local governing agencies for all work to be
performed by Tenant or Tenant’s Contractor in the Premises.

 

9.14  Any modifications to the building exterior shall be subject to Landlord’s
prior approval. No romex wiring shall be allowed, nor shall water lines be
placed in slabs, unless approved by Landlord prior to installation. All
equipment placed upon the roof as a result of the Tenant’s Work, and all roof
penetrations, shall be approved by Landlord prior to the commencement of work.

 

9.15  Landlord, at Landlord’s reasonable discretion, may from time to time
establish such other rules and regulations for protection of property and the
general safety of occupants and invitees of the Project. Such rules and
regulations shall apply to Tenant and Tenant’s Contractor as though established
upon the execution of this Exhibit “C”.

 

Section 10. Coordination of Construction. Tenant covenants and agrees that
Tenant and Tenant’s Contractor shall not destroy or in any way damage any
portion of the Project. Further, Tenant covenants and agrees that Tenant and
Tenant’s Contractor shall coordinate the Tenant’s Work with any construction
schedule for any work being performed by or on behalf of Landlord or any other
tenant, and that the performance of the Tenant’s Work shall not interfere with
Landlord’s or any other tenant’s construction activities. If there be such
interference or conflict, notice thereof shall be given to Tenant, and
immediately after receipt of such notice the Tenant agrees to cease or cause to
be terminated such interference or conflict. Further, should Tenant delay
Landlord’s work due to acts of Tenant or Tenant’s Contractor, Construction
Change Orders, subsequent review and approvals required or other matters that
materially affect Landlord’s construction progress, Tenant shall be responsible
to Landlord for any lost rents due to the delay of the commencement of the Lease
Term. Tenant further covenants and agrees that Tenant and Tenant’s Contractor
shall comply with all rules and regulations promulgated by Landlord, or its
agent, and all directives of Landlord governing construction or installation
activities, including but not limited to, permissible hours for

 

525-937 A, B and C
Landmark National Bank-Revised 8-16-01
C #3 rev. 9.20.98

Landlord

[ILLEGIBLE]

Tenant

[ILLEGIBLE]

 

 

 

--------------------------------------------------------------------------------


 

construction or installation activities, storage of equipment and responsibility
for cleaning of work areas. If Tenant or Tenant’s Contractor shall fail to
comply with the provisions of this Section any costs incurred by Landlord as a
result of such failure shall be at Tenant’s sole and exclusive expense.

 

Section 11. No Landlord Liability. Landlord shall not be liable for any loss,
cost, damage, or expense incurred or claimed by Tenant or any other person or
party on account of the construction or installation of the Tenant’s Work or any
other person or party on account of the construction or installation of the
Tenant’s Work or any other improvements to the Premises made by Tenant. Tenant
hereby acknowledges and agrees that the compliance of the Tenant’s Work, or
other Alterations made to the Premises by the Tenant and any plans therefore,
with all applicable government laws, codes, and regulations shall be solely
Tenant’s responsibility. Landlord assumes no liability or responsibility
resulting from the failure of the Tenant to comply with all applicable
governmental laws, codes and regulations or for any defect in any of the
Tenant’s Work or other Alteration to the Premises made by Tenant. Tenant further
agrees to indemnify, defend, and hold harmless Landlord from any loss, cost,
damage or expense incurred, claimed, asserted, or arising in connection with any
of the foregoing.

 

Section 12. Tenant Improvement Allowance. Provided that the Tenant’s Work is
constructed by Tenant’s Contractor in accordance with this Exhibit “C”, Landlord
shall reimburse Tenant for Tenant’s actual construction costs up to a maximum of
$10.00 per square foot Dollars for said Tenant’s Work (“Tenant improvement
Allowance”). Such Tenant Improvement Allowance shall be paid directly to Tenant
in two equal installments. The first installment of fifty percent (50%) shall be
paid within ten business days following fifty percent (50%) completion of the
Tenant’s Work based on submitted invoices, work performed, and all unconditional
waiver and release upon progress payment for material and labor lien releases
from Tenant’s contractor, subcontractors, and suppliers. The final fifty percent
(50%), shall be paid within ten business days following proper recordation of a
Notice of Completion for the Tenant’s Work, upon commencement of Tenant’s
business within the Premises, and upon receipt of all unconditional waiver and
release upon final payment for material and labor lien releases from Tenant’s
contractor, subcontractors, and suppliers, and subject to satisfaction of the
following conditions:

 

12.1  Tenant must have completed the Tenant’s Work in accordance with the
Landlord approved final Plans and specifications.

 

12.2  A Notice of Completion has been properly recorded for Tenant’s Work and 35
days have elapsed since the date of such recording.

 

12.3  Tenant has submitted a complete set of “as built” plans and specifications
to Landlord.

 

12.4  Tenant has provided to Landlord copies of all insurance certificates
required under this Lease.

 

12.5  A final, unconditional certificate of occupancy for the Premises has been
issued by the appropriate governmental agency, and a copy thereof provided to
Landlord.

 

12.6  Tenant has provided Landlord with all unconditional waiver and release
upon final payment for material and labor lien releases from Tenant’s
contractor, subcontractors, and suppliers. Said lien releases must total at
least the amount of Landlord’s construction advance to Tenant.

 

12.7  Tenant has provided Landlord all construction warranties and guarantees in
connection with construction of Tenant’s Work.

 

12.8  Landlord has inspected and approved the Tenant’s Work and is satisfied
that the Tenant’s Work has been performed in a good and workmanlike manner in
accordance with the approved Plans; provided, however, no such inspection shall
impose any liability upon Landlord, nor absolve Tenant or Tenant’s Contractor
from liability for any defect or failure to comply with the requirements hereof.

 

Section 13. Use of Landlord’s Tenant Improvement Allowance.

 

13.1  The Tenant Improvement Allowance that Landlord agrees to contribute toward
the cost of Tenant’s Work shall in no event be applied toward Tenant’s
furniture, fixtures, furnishings, personal property, signs or any monetary
obligations of Tenant under this Lease. Such funds will be used only to pay the
cost of tenant improvements that shall become the property of Landlord and
remain upon and be surrendered with the Premises, as a

 

525-937 A, B and C
Landmark National Bank-Revised 8-16-01
C #3 rev. 9.20.98

Landlord

[ILLEGIBLE]

Tenant

[ILLEGIBLE]

 

 

--------------------------------------------------------------------------------


 

part thereof, at the end of the Term of this Lease.

 

13.2  All fees, permits, utility charges, or assessments associated with the
construction of Landlord’s Work or Tenant’s Work are Tenant’s responsibility to
pay, but may be paid by the Landlord on Tenant’s behalf from the Tenant
Improvement Allowance if not paid directly by Tenant.

 

Section 14. Future Improvements by Tenant to the Premises. In the event that
Tenant shall desire to perform future improvements to the Premises during the
term of this Lease or any extension thereof, Tenant shall construct such
improvements in accordance with the terms and conditions of this Exhibit “C”,
except that no Tenant Improvement Allowance shall be granted by Landlord to
Tenant for said future improvements. All costs arising from said future
improvements shall be the sole and exclusive responsibility of Tenant to pay, in
a prompt and timely fashion as said costs become due.

 

525-937 A, B and C
Landmark National Bank-Revised 8-16-01
C #3 rev. 9.20.98

Landlord

[ILLEGIBLE]

Tenant

[ILLEGIBLE]

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT “D”

TO STANDARD RETAIL LEASE

 

CONDITION OF PREMISES

 

GENERAL DESCRIPTION OF THE “AS-IS” CONDITION OF THE PREMISES AS ACCEPTED BY
TENANT:

 

a.               Electrical service panel – 600 amp. Service, 120/208 volts,

 

b.              Restroom – NOT INCLUDED;

 

c.               Ceiling – NOT INCLUDED;

 

d.              Floor – uncolored concrete slab;

 

e.               Walls – unpainted masonry OR firetaped drywall ready for
finish, as specified by Landlord;

 

f.                 Electrical outlets – duplex convenience outlets along
perimeter walls per code and Landlord plans;

 

g.              Lighting – NOT INCLUDED;

 

h.              Sign outlet – per Landlord plans;

 

i.                  Telephone outlet – one (1) outlet box at location designated
by Landlord, with empty conduit stubbed to above ceiling;

 

j.                  Air conditioning and heating – refrigerated air conditioning
and heating units per Landlord’s design, adequate for a typical retail business.
Ducting and distribution of HVAC or any extraordinary requirements necessitated
by Tenant’s use or proposed use of the premises will be at the sole expense of
Tenant;

 

k.               Store front – per Landlord’s plans.

 

TENANT SHALL BE RESPONSIBLE FOR THE COST OF ALL IMPROVEMENTS NOT LISTED ABOVE.

 

525-937 A, B and C
Landmark National Bank
Exh. D

Landlord

[ILLEGIBLE]

Tenant

[ILLEGIBLE]

 

 

 

--------------------------------------------------------------------------------


 

ADDENDUM NO.1

TO STANDARD LEASE

 

Lomas Santa Fe Plaza

 

1.                                       RENT COMMENCEMENT DATE

 

The payment of Basic Monthly Rent shall commence upon September 1, 2001.

 

2.                                       BASIC MONTHLY RENT

 

Basic Monthly Rent for each Lease Year, (as defined below), during the Lease
Term shall be as follows:

 

                                               

 

ANNUAL

 

MONTHLY

 

 

 

 

 

Lease Years 1 & 2

 

$

176,267.40

 

Basic Monthly Rent

 

$

14,688.95

 

9/1/2001–8/31/2003

 

 

 

 

 

 

 

 

 

 

 

Lease Year 3 & 4

 

$

185,080.77

 

Basic Monthly Rent

 

$

15,423.40

 

9/1/2003–8/31/2005

 

 

 

 

 

 

 

 

 

 

 

Lease Year 5 & 6

 

$

194,334.81

 

Basic Monthly Rent

 

$

16,194.57

 

9/1/2005–8/31/2007

 

 

 

 

 

 

 

 

 

 

 

Lease Year 7 & 8

 

$

204,051.55

 

Basic Monthly Rent

 

$

17,004.30

 

9/1/2007–8/31/2009

 

 

 

 

 

 

 

 

 

 

 

Lease Year 9 & 10

 

$

214,254.13

 

Basic Monthly Rent

 

$

17,854.51

 

9/1/2009–8/31/2011

 

 

The term “Lease Year” shall mean (i) as to the first Lease Year, that period
commencing on the Lease Commencement Date and ending 12 months following the
Rent Commencement Date (provided; however, if the Rent Commencement Date falls
on a day other than the first day of a calendar month, then the first Lease Year
will be extended through the final day of the calendar month in which the first
annual anniversary of the Rent Commencement Date occurs), (ii) as to every
subsequent Lease Year other than the final Lease Year of the Term, the 12 month
period following the prior Lease Year, and (iii) as to the final Lease Year of
the Term, the period commencing on that day immediately following the final day
of the penultimate Lease Year of the Term and ending on the Expiration Date.”

 

(As an example of the foregoing, a Commencement Date of April 20, 1951 followed
by a Rent Commencement Date of June 15, 1951 would yield a first Lease Year of
April 20, 1951 through June 30, 1952. The following Lease Year would be July 1,
1952 through June 30, 1953. A “three year” Term would end on June 30,1954.)

 

3.                                       OPTION TO EXTEND

 

Tenant shall have the option to extend the Term of this Lease (the “Option”) for
Two (2) periods of Five (5) Years (each such period an “extension term”)
provided Tenant gives Landlord and Landlord is in receipt thereof a written
notice delivered by U.S. Postal Service, mail return receipt requested, of
Tenant’s election to exercise the Option a minimum of 180 days and a maximum of
270 days prior to the Expiration Date of the Term of this Lease (or the then
applicable extension term, to the extent the Term has been previously extended
by the terms of this Article). The terms and conditions governing each such
extension term will be the same as those for the Initial Lease Term, except and
to the extent modified by the terms of Paragraphs E and F, below. Time is of the
essence with respect to each and every term of this article.

 

A.           The Option herein granted to Tenant may not be assigned without any
permitted assignment of this Lease or sublease of the Premises (or any portion
thereof).

 

B.             Tenant shall not have the right to exercise the Option,
notwithstanding anything set forth above to the contrary:

 

1.               During any period of time commencing from the date Landlord
gives to Tenant a written notice that Tenant is in default under any provision
of this Lease,  and continuing until the default alleged in said notice is
cured;

 

Landmark National Bank Revised 8-16-01
525-937-A,B and C
ADDENDUM NO. 1
Addendum No. 1 final. 8-16-01
Addendum #1 rev 3.9.00

Landlord

[ILLEGIBLE]

  Tenant

[ILLEGIBLE]

 

 

1

--------------------------------------------------------------------------------


 

2.               During the period of time commencing on the day after a
monetary obligation to Landlord is due from Tenant and unpaid (without any
necessity for notice thereof to Tenant) and continuing until the obligation is
paid;

 

3.               At any time after the occurrence of any default described in
Paragraph 26 of the Lease that remains occurred as of the date of exercise of
the Option; or

 

4.               In the event that Landlord has given to Tenant two or more
notices of default or two or more late charges have become payable under the
Lease during the twelve-month period prior to the time that Tenant intends to
exercise the Option.

 

C.             The period of time within which the Option may be exercised shall
not be extended or on enlarged by reason of Tenant’s inability to exercise the
Option because of the foregoing provisions of Paragraph B, even if the effect
thereof is to eliminate Tenant’s right to exercise the Option.

 

D.            All rights with respect to the Option shall terminate and be of no
further force or effect even after Tenant’s due and timely exercise of the
Option, if, after such exercise, but prior to the commencement of the applicable
extension term, (1) Tenant fails to pay to Landlord a monetary obligation of
Tenant for a period of ten days after such obligation become due (without any
necessity of Landlord to give notice thereof to Tenant); (2) Tenant fails to
cure a non-monetary default within 30 days after the date the Landlord gives
notice to Tenant of such default; or (3) Landlord gives to Tenant two or more
notices of default or a late charge becomes payable for any such default,
whether or not such defaults are cured.

 

E.              The Basic Monthly Rent shall be increased on the first day of
each extension term (the “Rental Adjustment Date”) to the “fair rental value” of
the Premises (including all improvements), determined in the following manner.

 

1.               Not later than 120 days prior to the applicable Rental
Adjustment Date, Landlord and Tenant shall meet in an effort to negotiate, in
good faith, the fair rental value of the Premises as of such applicable Rental
Adjustment Date. If Landlord and Tenant have not agreed upon the fair rental
value of the Premises at least 90 days prior to the applicable Rental Adjustment
Date, the fair rental value shall be determined by appraisal as described below.

 

2.               If Landlord and Tenant are not able to agree upon the fair
rental value of the Premises within the time period prescribed in Paragraph 1,
then Landlord and Tenant shall attempt to agree in good faith upon a single
appraiser not later than 75 days prior to the applicable Rental Adjustment Date,
if Landlord and Tenant are unable to agree upon a single appraiser within such
time period, then Landlord and Tenant shall each appoint an appraiser not later
than 65 days prior to the applicable Rental Adjustment Date. Within five days
thereafter, the two appointed appraisers shall appoint a third appraiser. If
Landlord and Tenant agree upon an appraiser, or if either Landlord or Tenant
fails to appoint its appraiser within the prescribed time period, the single
appraiser appointed shall determine the fair rental value of the Premises. If
both parties fail to appoint appraisers within the prescribed time periods, then
the first appraiser thereafter selected by a party shall determine the fair
rental value of the Premises. Each party shall bear the cost of its own
appraiser and the parties shall share equally the cost of the single or third
appraiser if applicable. Each such appraiser must have at least five years
experience in the appraisal of commercial/industrial real property in the area
in which the Project is located and shall be members of a professional
organization such as MAI or equivalent.

 

3.               For the purposes of such appraisal, the term “fair rental
value” shall mean the price that a ready and willing tenant would pay, as of the
applicable Rental Adjustment Date, as monthly rent to a ready and willing
Landlord of property comparable to the Premises if such property were exposed
for lease on the open market for a reasonable period of time and taking into
account all of the purposes for which such property may be used. If a single
appraiser is chosen, then such appraiser shall determine the fair rental value
of the Premises. Otherwise, the fair rental value of the Premises shall be the
arithmetic average of the two of the three appraisals which are closest in
amount, and the third appraisal shall be disregarded. In no event, however,
shall the Basic Monthly Rent for the first year of the extension term be less
than the Basic Monthly Rent Payable by Tenant during the last year of the
proceding Lease term.

 

Landlord and Tenant shall instruct the appraiser(s) to complete their
determination of the fair rental value no later than 30 days prior to the
applicable Rental Adjustment Date. If, notwithstanding such instruction, the
fair rental value is not determined before the first day of an extension term,
then Tenant shall continue to pay to Landlord the Basic Monthly Rent applicable
to the Premises immediately prior to such extension term, until the fair rental
value of the Premises is determined. When the fair rental value of the Premises
is determined, Landlord shall deliver notice thereof to Tenant, and Tenant shall
pay to

 

Landmark National Bank Revised 8-16-01
525-937-A,B and C
ADDENDUM NO. 1
Addendum No. 1 final. 8-16-01
Addendum #1 rev 3.9.00

Landlord

[ILLEGIBLE].

Tenant

[ILLEGIBLE]

 

 

2

--------------------------------------------------------------------------------


 

Landlord, within ten days after receipt of such notice, the difference between
the Basic Monthly Rent actually paid by Tenant to Landlord and the new Basic
Monthly Rent determined hereunder.

 

F.              On each bi-annual anniversary date of the commencement of an
extension term the Basic Monthly Rent will increase by a fixed amount of five
percent, unless other terms if adjustment are otherwise agreed to in writing by
a mutually executed document between Landlord and Tenant.

 

4.                                       SIGNAGE

 

Tenant shall have the right to the maximum signage (including parapet but not
tower signage) allowed by the City of Solana Beach and Landlord’s sigh criteria.
All costs associated with the installation and fabrication of said signage shall
be paid solely by the Tenant. Landlord shall provide a copy of its sign criteria
to Tenant during Lease documentation.

 

5.                                       CONTINGENCIES

 

A.           Tenant shall have a six month contingency period (“Contingency
Period”), commencing upon the Lease Commencement Date and ending February 28,
2002, within which to secure Tenant’s approvals to operate a financial
institution from the Office of Controller of the Currency (“OCC Approvals”). If
Tenant, after employing all reasonable efforts to do so, shall fail to obtain
OCC Approvals within the Contingency Period then Tenant shall have the right to
terminate this Lease effective immediately upon Tenant’s delivery of written
notice of its termination of this Lease (“Termination Notice”) to the Landlord.
Failure by Tenant to exercise its right to terminate the Lease on or before the
expiration of the Contingency Period shall be deemed Tenant’s waiver of its
termination right hereunder. Concurrently with the Termination Notice, Tenant
shall pay to Landlord the net balance of unpaid Basic Monthly Rent and monthly
estimated Lease Expenses then due under the Lease through February 28, 2002,
plus a termination fee in the amount of Ten Thousand Dollars. Tenant, by written
notice to Landlord at any time during the Contingency Period, may elect to
relinquish its right to terminate the Lease pursuant to the Contingency Period
above.

 

B.             Notwithstanding the foregoing, it is acknowledged and agreed that
Landlord shall not pay any real estate commissions, tenant improvement
allowances, nor shall Landlord or Tenant make any additional improvements to the
Premises until such time as Tenant has relinquished its termination right as
stated in Paragraph 5 (A) above.

 

6.                                       FIRST RIGHT TO LEASE

 

Landlord hereby grants to Tenant the First Right to Lease additional space on
the following terms and conditions.

 

6.1  At any time that a demised space becomes available in the Building for
lease during the term of this Lease, Landlord shall give written notice thereof
to Tenant. Landlord’s notice shall include a brief description of the available
space.

 

6.2  Within fourteen (14) days after delivery to Tenant of the written notice
referenced in Paragraph 6.1 above, Tenant shall deliver written notice to
Landlord of Tenant’s intention to accept or reject the First Right of Lease.
Tenant’s failure to exercise its right within said fourteen (14) day period
shall be deemed to be a rejection of the First Right to Lease.

 

6.3  In the event that Tenant elects to lease the available space as herein set
fourth, this Lease shall be amended to incorporate the additional space. All of
the terms and conditions of this Lease shall then apply to also cover the
additional space except the following:

 

(a)                                  There shall be no tenant allowance for
leasehold improvements;

 

(b)                                 The Base Rent shall be the then current rent
for similar space in the community. If the parties cannot agree on the rent
within fourteen days after Tenant accepts the First Right to Lease, the issue
shall be submitted to the American Arbitration Association, San Diego,
California, for arbitration, one arbitrator presiding. The decision of the
arbitrator shall be final and enforceable in any court of competent
jurisdiction; and

 

(c)                                  The available space shall not be used for
administrative offices.

 

Landmark National Bank Revised 8-16-01
525-937-A,B and C
ADDENDUM NO. 1
Addendum No 1 final. 8-16-01
Addendum #1 rev 3.9.00

Landlord

[ILLEGIBLE].

Tenant

[ILLEGIBLE]

 

 

3

--------------------------------------------------------------------------------


 

6.4  Notwithstanding the above, Tenant’s First Right to Lease shall be invalid
and void if at the time (i) the available space becomes available for lease or
(ii) the lease to the available space is to commence, Tenant is in default under
this Lease.

 

7.                                       PROJECT EXPANSION/MODIFICATION

 

A.           Further Construction.  Tenant acknowledges that Landlord may, from
time to time, at its sole election, construct, reconstruct modify, expand, or
otherwise alert the Project (collectively, “Construction Work”), or portions
thereof (in no event however will Landlord have any obligation to do so). Tenant
acknowledges that any such Construction Work will necessarily involve, among
other things, the generation of noise, dust, and vibrations, barricading
portions of the Project and the placement of scaffolding within the Project,
demolition, structural alterations, storage of materials and equipment withtin
the Project, and the presence of workmen within the Project, all of which may
require the rearrangement of parking areas, common areas, roadways, lighting
facilities, and the re-direction of vehicular and pedestrian traffic. Except as
provided below, Tenant waives any and all claims, defenses, rights of offset, or
deductions based upon any inconvenience suffered by Tenant or any interruption
of or interference with Tenant’s business including, without limitation, any
loss of business, decreased sales, or inconvenience to Tenant or Tenant’s
Invitees as a result of or relating to such Construction Work. Subject to laws,
rules and regulations applicable to financial institutions and accompanied by an
officer of Tenant, Landlord and its agents, employees, licensees and
contractors, shall have the right to enter the Premises to the extent reasonably
necessary to pursue such Construction Work upon 24 hours’ prior notice to
Tenant. The exercise of any of Landlord’s rights pursuant to this paragraph will
not entitle Tenant to any abatement of Rent or other claim, right of offset, or
defense against Landlord, except that Tenant shall have the right to bring an
action against Landlord (as Tenant’s sole remedy) in the event Tenant suffers
any damages as a result of Landlord gross negligence or intentional misconduct
in pursuing such Construction Work. Tenant further acknowledges that expansion
of the Project may affect the amount of the Lease Expenses and the portion
thereof payable by Tenant. Landlord shall use it reasonable efforts to effect
such further construction without interfering with Tenant’s business operations.

 

B.             Reserved Rights.  Landlord hereby reserves such license and
casements in, on, above or below the Premises as may be reasonably required (i)
for the installation, inspection, surveying, maintenance, or construction of
mains, conduits, shafts, columns, footings, piers, pipes or other facilities to
serve any building within the Project, or (ii) for any Construction Work;
provided, however, Landlord will use its best efforts to minimize any
unreasonable interference with Tenant’s use, occupancy, or enjoyment of the
Premises as contemplated by this Lease.

 

C.             Right of Abatement.  Notwithstanding anything to the contrary
contained in Paragraph A, above, in the event any Construction Work undertaken
by the Landlord prevents Tenant from conducting its business within the
Premises, Tenant’s Base Monthly Rent will be abated during the period during
which Tenant is unable to conduct it business at the Premises as a result
thereof. The foregoing right of abatement will constitute Tenant’s sole and
absolute right against Landlord or otherwise in connection with any such
Construction Work and Tenant releases and waives any other claims, defenses, or
rights in connection therewith.

 

D.            Remodel.  Landlord may in the future remodel, renovate or
refurbish (“remodel”) all or any portion of the storefronts or other portions of
the Project, which remodel may include the Premises. The remodeling will be done
in accordance with design specifications prepared by the project architect and
reviewed and approved by Landlord. Tenant agrees that Tenant will not, through
any act or omission on the part of Tenant, in any way impede, delay or prevent
the completion of such remodeling in a timely manner. If a new storefront is
required as part of the remodeling, Tenant shall pay the cost of said storefront
but not to exceed $10.00 per linear foot, except that any remodel that involves
the renovation or remodel of the ATM shall be at Tenant’s sole cost, subject to
Tenant’s reasonable review and approval. As part of the design specifications, a
new exterior tenant sign criteria may be developed, in which case Tenant shall
comply with paragraph 13 with respect to the removal and replacement of its
signs at Tenant’s sole cost.

 

8.                                       CONDITIONS OF THE PREMISES

 

By taking possession hereunder, Tenant is accepting the Premises in “As-Is”
condition. Tenant acknowledges and agrees that Landlord has no obligation to
improve the Premises other than as set forth specifically in this Lease, if at
all. In particular, Tenant acknowledges that any additional improvements or
alterations needed to accommodate Tenant’s intended use shall be made solely at
Tenant’s sole cost and expense, and strictly in accordance with the requirements
of this Lease (including the requirement to obtain Landlord’s consent thereto),
unless such improvements and alterations are specifically required of Landlord
and expressly set forth in this Lease and in Exhibit “C”.

 

Landmark National Bank Revised 8-16-01
525-937-A,B and C
ADDENDUM NO. 1
Addendum No 1 final. 8-16-01
Addendum #1 rev 3.9.00

Landlord

[ILLEGIBLE]

  Tenant

[ILLEGIBLE]

 

 

4

--------------------------------------------------------------------------------


 

Should tenant improvements be made to the Premises in the future, the Premises
shall be constructed in accordance with the procedures outlined in Exhibit “C”
of this Lease. Landlord shall have no responsibility to do any work required
under any building codes or other governmental requirements not in effect or
applicable at the time the Premises were constructed, including without
limitation any requirements related to sprinkle retrofitting, seismic structural
requirements, accommodation of disabled persons, or hazardous materials.

 

9.                                      FIELD VERIFICATION OF THE PREMISES

 

Landlord or Tenant may elect to measure the leasable portion of the Premises at
any time following the Lease Commencement Date, for the purpose of verifying the
actual floor area thereof. Landlord shall use a licensed architect for the
purpose of such measurement, and shall use the prevailing standards for
measurement of similar types of buildings in the vicinity. In the event that the
architect’s measurements differ from the area stated in Section 2.3 of this
Lease, Landlord shall adjust the monthly rental for the Premises accordingly.

 

Landmark National Bank Revised 8-16-01
525-937-A,B and C
ADDENDUM NO. 1
Addendum No 1 final. 8-16-01
Addendum #1 rev 3.9.00

Landlord

[ILLEGIBLE].

Tenant

[ILLEGIBLE]

 

 

5

--------------------------------------------------------------------------------


 

FIRST LEASE AMENDMENT

 

This First Lease Amendment is entered into by the parties signing below,
effective as of February 1, 2002, with regard to the Standard Retail Lease dated
August 16, 2001 between them (including exhibits and addendum)(the “Lease”). All
capitalized terms used in this First Lease Amendment have the meanings set forth
in the Lease.

 

This First Lease Amendment is made under the authority of Section 52.22 of the
Lease, which provides that for a change in the Lease to be binding it must be
reduced in writing and signed by Landlord and Tenant.

 

Landlord and Tenant hereby make the following changes to Paragraph 5(A) of
Addendum No. 1 to Standard Lease, which is included in the Lease:

 

The references to “February 28, 2002” are hereby changed to “June 28, 2002,” and
the reference to a “six month contingency period” is hereby changed to a “ten
month contingency period.”

 

Subject to this First Lease Amendment, Landlord and Tenant confirm the
provisions of the Lease and confirm that it remains in full force and effect.

 

 

 

LANDLORD: Pacific Solana Beach Holdings, LP

 

a California limited partnership

 

 

 

 

 

By: American Assets, Inc., as Agent

 

 

 

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

 

 

 

Its:

V.P.

 

 

 

 

 

Date:

2/13/02

 

 

 

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

 

 

 

Its: [ILLEGIBLE]

 

 

 

 

 

Date:

2/13/02

 

 

 

(execution blocks continue on next page)

 

--------------------------------------------------------------------------------


 

 

TENANT: Landmark National Bank

 

 

(a proposed national bank)

 

 

 

 

 

By:

/s/ Ronald P.Bird (mcw)

 

 

 

Ronald P. Bird

 

 

 

 

 

 

Its:

Agent for Landmark National Bank

 

 

 

 

 

Date:

2/1/02

 

 

 

 

 

 

 

 

By:

/s/ Ronald J. Carlson (mcw)

 

 

 

Ronald J. Carlson

 

 

 

 

 

 

Its:

Agent for Landmark National Bank

 

 

 

 

 

Date:

2/1/02

 

 

2

--------------------------------------------------------------------------------


 

SECOND AMENDMENT TO STANDARD RETAIL LEASE

 

This SECOND AMENDMENT TO STANDARD RETAIL LEASE (“Second Amendment”) is made and
executed as of this 23rd day of May, 2002, by and between PACIFIC SOLANA BEACH
HOLDINGS, L.P., a California limited liability company, hereinafter called
“Landlord”, and LANDMARK NATIONAL BANK, a proposed national bank, hereinafter
called “Tenant”, and is based on the following facts:

 

A.                                   On or about August 16, 2001, Landlord and
Tenant entered into a Standard Retail Lease (“the Lease”) dated as of said date
whereby Landlord, as lessor, agreed to lease to Tenant, as lessee, certain
property (“Premises”) known as 937 Lomas Santa Fe Drive, Suites A, B and C,
Solana Beach, California 92075, and more particularly described in the Lease.

 

B.                                     The Lease was amended by a First Lease
Amendment thereto dated and effective February 1, 2002, which provided an
extension of the contingency time period (“Contingency Period”) referenced in
Paragraph 5.A. of Addendum No.1 To Standard Lease (“the Addendum”) until June
28, 2002.

 

C.                                     Tenant has requested early possession of
the Premises.

 

D.                                    Landlord is willing to allow Tenant early
possession of the Premises on the terms and conditions set forth in the Lease as
hereinafter amended.

 

IT IS HEREBY AGREED by the parties hereto as follows:

 

1.                                       Paragraph 5.A. of the Addendum is
hereby amended by the addition of the following:

 

“Tenant is hereby granted the early possession of the Premises during the
Contingency Period, effective immediately, to enter upon the Premises to
construct and install its Tenant Improvements pursuant to the provisions of
Exhibit “C” subject to the following:

 

“Tenant shall pay to Landlord the additional sum of twenty thousand dollars
($20,000.00) for Tenant’s right to early possession of the Premises and the
right to construct tenant improvements during the Contingency Period. If Tenant
elects to terminate the Lease during the Contingency Period, Landlord shall
retain the $20,000.00 paid to Landlord as “liquidated damages.”  The granting of
the early possession and the right to construct tenant improvements during the
Contingency Period will cause Landlord to incur costs not contemplated by the
agreement of the parties herein, the exact amount of which would be
impracticable or extremely difficult to fix. Such fee represents a fair and
reasonable estimate of the costs that Landlord will incur by reason of this
early possession and right to construct tenant improvements, and therefore it is
reasonable under the circumstances existing at the time this Second Amendment is
made. If Tenant does not elect to terminate the Lease during the Contingency
Period, or elects to waive the right of termination, then the $20,000.00 fee
paid to Landlord shall be returned to Tenant. If Tenant elects to terminate the
Lease

 

--------------------------------------------------------------------------------


 

during the Contingency Period, it will not be entitled to payment of any of the
Tenant Improvement Allowance referenced in Section 12 of Exhibit C.”

 

2.                                       Ratification. Except as hereinabove
expressly amended, the Lease, as previously amended, is hereby ratified and
confirmed.

 

IN WITNESS THEREOF, the undersigned execute this document on the date first
above written.

 

 

LANDLORD: Pacific Solana Beach Holdings, LP

a California limited partnership

 

 

 

By:  American Assets, Inc., as Agent

 

 

 

 

 

By:

/s/ Jamie Cronemeyer

 

 

Jamie Cronemeyer

 

 

 

 

Its: Vice President, Commercial Real Estate

 

 

 

Date:

5/23/02

 

 

 

 

 

By:

/s/ Jonathan Hughes

 

 

Jonathan Hughes

 

 

 

 

Its:       Senior Portfolio Manager, Commercial Real Estate

 

 

Date:

5/23/02

 

 

 

 

 

TENANT: Landmark National Bank

 

(a proposed national bank)

 

 

 

By:

/s/ Ronald P. Bird

 

 

Ronald P. Bird

 

 

 

Its:   Agent for Landmark National Bank

 

 

 

Date:

5.23.2002

 

 

 

 

 

By:

 

 

 

Ronald J. Carlson

 

 

 

Its:   Agent for Landmark National Bank

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

THIRD AMENDMENT TO LEASE

 

This Third Amendment to Lease (the “Amendment”) is made, for reference purposes
only, this 1st day of December, 2005, by and between Pacific Solana Beach
Holdings, LP, a California limited partnership (“Landlord”), and Landmark
National Bank, a proposed national bank (“Tenant”), with reference to the
following facts:

 

RECITALS

 

A.                 Landlord and Tenant entered into that certain Lease dated as
of August 16, 2001, as amended by that certain (i) First Amendment to Lease
dated as of February 1,2002, and (ii) Second Amendment to Standard Retail Lease
dated as of May 23, 2002 (collectively, the “Lease”) for that certain premises
located at 937 Lomas Santa Fe Drive, Suites A, B, and C, Solana Beach, CA 92075
consisting of approximately 5,543 leasable square feet (the “Original
Premises”).

 

B.                   The parties desire to amend the Lease as set forth in this
Amendment.

 

C.                   All capitalized terms used in this Amendment unless
specifically defined herein shall have the same meaning as the capitalized terms
used in the Lease.

 

NOW, THEREFORE, for valuable consideration, this receipt and adequacy of which
are expressly acknowledged, Landlord and Tenant agree as follows:

 

AGREEMENT

 

1.                                      Expansion. Effective as of the Delivery
Date (as hereafter defined) and by virtue of this Amendment, (i) Landlord and
Tenant agree the Lease shall be amended to reflect the addition of commercial
retail space located at 909 Lomas Santa Fe Drive, Solana Beach, CA 92075
consisting of approximately 1,970 leasable square feet as more specifically
referenced on Exhibit “A” attached hereto (“Expansion Premises”) in addition to
the Original Premises (937 Lomas Santa Fe Drive, Suites A, B, and C, Solana
Beach, CA 92075) and (ii) the defined term “Premises” as defined in the Lease
shall be amended to include the Expansion Premises. The estimated delivery date
of the Expansion Premises by Landlord to Tenant shall be on or about February 1,
2006 (the actual delivery date, being the “Delivery Date”).

 

2.                                      Term. Landlord and Tenant hereby agree
that the term of the Lease for the Expansion Premises shall commence on the
earlier of (i) ninety (90) days after the Delivery Date or (ii) the date Tenant
commences business operations in the Expansion Premises (“Expansion Premises
Lease Commencement Date”), and expire on August 31, 2011 (“Expansion Premises
Expiration Date”), subject to the terms and conditions contained herein and the
Lease. For the purposes of this Amendment, the period of time between and
including the Expansion Premises Lease Commencement Date and the Expansion
Premises Expiration Date shall be referred to herein as, the “Expansion Premises
Term.”

 

3.                                      Rent. Tenant shall continue to pay to
Landlord basic rent in monthly installments (“Basic Monthly Rent”) for the
Original Premises in advance on or before the first day of every calendar month,
without any set-off or deduction, pursuant to the current rate as set forth in
the Lease. In addition to the foregoing, as of the Expansion Premises Lease
Commencement Date, Tenant’s Basic Monthly Rent for the Expansion Premises shall
be as follows for each Lease Year (as defined below) during the Expansion
Premises Term:

 

Basic Monthly Rent

 

Lease Year

 

Total per Month

 

 

 

 

 

 

1 (Lease Commencement Date – 8/31/06)

 

$

6,895.00

 

2 (9/1/06 - 8/31/07)

 

$

6,895.00

 

3 (9/1/07 - 8/31/08)

 

$

7,239.75

 

4 (9/1/08 - 8/31/09)

 

$

7,239.75

 

5 (9/1/09 - 8/31/10)

 

$

7,601.74

 

6 (9/1/10 - 8/31/11)

 

$

7,601.74

 

 

--------------------------------------------------------------------------------


 

For the purposes of this Amendment, Lease Year shall mean (i) as to the first
Lease Year, that period beginning on Expansion Premises Lease Commencement Date,
(ii) as to every subsequent Lease Year other than the final Lease Year of the
Expansion Premises Term, the 12 month period following the prior Lease Year, and
(iii) as to the final Lease Year of the Lease Term, the period commencing on
that day immediately following the final day of the penultimate Lease Year of
the Expansion Premises Term and ending on the Expansion Premises Expiration
Date.

 

4.                                      Option to Extend.   Tenant shall have
the option to extend the term of the Lease (the “Option”) for two (2) periods of
five (5) years each (each such period an “extension term”) provided Tenant gives
Landlord and Landlord is in receipt thereof a written notice delivered by U.S.
Postal Service, certified mail return receipt requested, of Tenant’s election to
exercise the Option a minimum of 180 days and a maximum of 270 days prior to the
Expiration Date of the Term of this Lease (or the then applicable extension
term, to the extent the Term has been previously extended by the terms of this
Article). The terms and conditions governing each such extension term will be
the same as those for the Initial Lease Term, except and to the extent modified
by the terms of Paragraphs E and F, below. Time is of the essence with respect
to each and every term of this article.

 

A.                                   The Option is personal to the Tenant
originally named in the Lease and may not be exercised by or be assigned to,
voluntarily or involuntarily, any other person or entity. The Option herein
granted to Tenant may not be assigned with any permitted assignment of this
Lease or sublease of the Premises (or any portion thereof).

 

B.                                     Tenant shall not have the right to
exercise the Option, notwithstanding anything set forth above to the contrary:

 

1.                                       During any period of time commencing
from the date Landlord gives to Tenant a written notice that Tenant is in
default under any provision of this Lease, and continuing until the default
alleged in said notice is cured;

 

2.                                       During the period of time commencing on
the day after a monetary obligation to Landlord is due from Tenant and unpaid
(without any necessity for notice thereof to Tenant) and continuing until the
obligation is paid;

 

3.                                       At any time after the occurrence of any
default described in Paragraph 26 of the Lease other than those described in the
preceding paragraphs (without any necessity of Landlord to give notice of such
default to Tenant); or

 

4.                                       In the event that Landlord has given to
Tenant two or more notices of default or a late charge has become payable under
the Lease during the twelve-month period prior to the time that Tenant intends
to exercise the Option.

 

C.                                     The period of time within which the
Option may be exercised shall not be extended or enlarged by reason of Tenant’s
inability to exercise the Option because of the foregoing provisions of
Paragraph B, even if the effect thereof is to eliminate Tenant’s right to
exercise the Option.

 

D.                                    All rights with respect to the Option
shall terminate and be of no further force or effect even after Tenant’s due and
timely exercise of the Option, if, after such exercise, but prior to the
commencement of the applicable extension term, (1) Tenant fails to pay to
Landlord a monetary obligation of Tenant for a period of ten days after such
obligation become due (without any necessity of Landlord to give notice thereof
to Tenant); (2) Tenant fails to cure a non-monetary default within 30 days after
the date the Landlord gives notice to Tenant of such default; or (3) Landlord
gives to Tenant two or more notices of default or a late charge becomes payable
for any such default, whether or not such defaults are cured.

 

E.                                      The Basic Monthly Rent shall be
increased on the first day of each extension term (the “Rental Adjustment Date”)
to the “fair rental value” of the Premises, determined in the following manner:

 

1.                                       Not later than 120 days prior to the
applicable Rental Adjustment

 

--------------------------------------------------------------------------------


 

Date, Landlord and Tenant shall meet in an effort to negotiate, in good faith,
the fair rental value of the Premises as of such applicable Rental Adjustment
Date. If Landlord and Tenant have not agreed upon the fair rental value of the
Premises at least 90 days prior to the applicable Rental Adjustment Date, the
fair rental value shall be determined by appraisal as described below.

 

2.                                       If Landlord and Tenant are not able to
agree upon the fair rental value of the Premises within the time period
prescribed in Paragraph 1, then Landlord and Tenant shall attempt to agree in
good faith upon a single appraiser not later than 75 days prior to the
applicable Rental Adjustment Date. If Landlord and Tenant are unable to agree
upon a single appraiser within such time period, then Landlord and Tenant shall
each appoint an appraiser not later than 65 days prior to the applicable Rental
Adjustment Date. Within five days thereafter, the two appointed appraisers shall
appoint a third appraiser. If Landlord and Tenant agree upon an appraiser, or if
either Landlord or Tenant fails to appoint its appraiser within the prescribed
time period, the single appraiser appointed shall determine the fair rental
value of the Premises. If both parties fail to appoint appraisers within the
prescribed time periods, then the first appraiser thereafter selected by a party
shall determine the fair rental value of the Premises. Each patty shall bear the
cost of its own appraiser and the parties shall share equally the cost of the
single or third appraiser if applicable. Each such appraiser must have at least
five years experience in the appraisal of commercial/industrial real property in
the area in which the Project is located and shall be members of a professional
organization such as MAI or equivalent.

 

3.                                       For the purposes of such appraisal, the
term “fair rental value” shall mean the price that a ready and willing tenant
would pay, as of the applicable Rental Adjustment Date, as monthly rent to a
ready and willing Landlord of property comparable to the Premises if such
property were exposed for lease on the open market for a reasonable period of
time and taking into account all of the purposes for which such property may be
used. If a single appraiser is chosen, then such appraiser shall determine the
fair rental value of the Premises. Otherwise, the fair rental value of the
Premises shall be the arithmetic average of the two of the three appraisals
which are closest in amount, and the third appraisal shall be disregarded. In no
event, however, shall the Basic Monthly Rent for the first year of the extension
term be less than the Basic Monthly Rent payable by Tenant during the last year
of the preceding Lease term.

 

Landlord and Tenant shall instruct the appraiser(s) to complete their
determination of the fair rental value no later than 30 days prior to the
applicable Rental Adjustment Date. If, notwithstanding such instruction, the
fair rental value is not determined before the first day of an extension term,
then Tenant shall continue to pay to Landlord the Basic Monthly Rent applicable
to the Premises immediately prior to such extension term, until the fair rental
value of the Premises is determined. When the fair rental value of the Premises
is determined, Landlord shall deliver notice thereof to Tenant, and Tenant shall
pay to Landlord, within ten days after receipt of such notice, the difference
between the Basic Monthly Rent actually paid by Tenant to Landlord and the new
Basic Monthly Rent determined hereunder.

 

F.                                      On each annual anniversary date of the
commencement of an extension term the Basic Monthly Rent will increase by a
fixed amount of five percent, unless other terms of adjustment are otherwise
agreed to in writing by a mutually executed document between Landlord and
Tenant.

 

5.                                      Tenant Improvement Allowance.   Tenant
shall complete the build-out of the Expansion Premises as set forth and required
in Exhibit “B” attached hereto.

 

6.                                      Tenant Certification.   By execution of
this Amendment, Tenant hereby certifies that as of the date hereof, and to the
best of Tenant’s Knowledge, that Tenant is not in default of the performance of
its obligations pursuant to the Lease, and Tenant has no claim, defense, or
offset with respect to the Lease.

 

7.                                      Confirmation.   Except, as and to the
extent modified by this Amendment, all provisions of the Lease shall remain in
full force and effect. In the event of a conflict between the terms of the Lease
and the terms of this Amendment , the terms in this Amendment shall control.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant agree to the foregoing as evidenced by
affixing their signatures below.

 

 

LANDLORD: Pacific Solana Beach Holdings, LP

 

a California limited partnership

 

 

 

By:   American Assets, Inc., as Agent

 

 

 

By:

/s/ John W. Chamberlain

 

 

John W. Chamberlain – CEO

 

 

 

Date:

12.1.05

 

 

 

 

 

By:

/s/ Chris Sullivan

 

 

Chris Sullivan – Vice President

 

 

 

Date:.

12.1.05

 

 

 

 

 

TENANT: Landmark National Bank,

 

a proposed national bank

 

 

 

 

 

By:

/s/ F. J. Rick Mandelbaum President

 

Print Name:

 F. J. Rick Mandelbaum

 

Date:

11-1-05

 

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

TENANT IMPROVEMENTS TO THE EXPANSION PREMISES

 

General recital:   Tenant accepts the Expansion Premises in “As-Is” condition,
and Landlord shall provide a tenant improvement allowance for Tenant to
construct further improvements to the Expansion Premises, subject to the terms
and conditions as more completely described herein.

 

Section 1. Tenant’s Plan Approval.  Concurrently with, or within thirty (30)
calendar days following the execution of this Amendment, Tenant shall cause
derailed plans and specifications (the “Plans”) to be prepared and delivered to
Landlord; which Plans shall reflect the work to be performed within the
Expansion Premises by Tenant following completion of the Landlord’s Work in
order to suitably prepare the Expansion Premises for Tenant’s use (the “Tenant’s
Work”). Landlord shall, within ten (10) calendar days following its receipt of
the Plans, either approve such Plans or provide Tenant with the reasons that
Landlord is withholding such consent. If Landlord does not approve the Plans,
Tenant shall immediately cause the Plans to be revised, consistent with
Landlord’s comments, and then resubmit the Plans to Landlord for review within
ten (10) calendar days of Landlord’s notice to Tenant of said non-approval of
Tenant’s Plans. No work shall be undertaken by Tenant until the Plans have been
finally approved by Landlord. Performance of the Tenant’s Work shall strictly
conform to the approved Plans and any deviation will require Landlord’s prior
approval. Any delays caused by Tenant with respect to submittal, revision, or
approval of plans pursuant to this paragraph shall accelerate the Lease
Commencement Date accordingly. In the event that Tenant’s Plans have not been
mutually approved within ten (10) days following the Delivery Date, Landlord
may, at Landlord’s option, terminate this Amendment and Lease, regain possession
of the Expansion Premises, and Tenant shall reimburse Landlord for Landlord’s
costs in preparing the Expansion Premises for Tenant’s occupancy.

 

Section 2. Tenant’s Work Completion Period Following the Lease Commencement Date
of this Amendment and Tenant’s acceptance of the Expansion Premises, Tenant
shall cause Tenant’s Work to be completed in accordance with sound construction
practices and in a manner consistent with this Exhibit B (“Tenant Work
Completion Period”). Landlord and Tenant estimate that completion of Tenant’s
Work shall not exceed Ninety (90) days from the Deliver Date.

 

Section 3. Construction of Tenant Improvements by Tenant’s Contractor.  After
the Plans for the Tenant’s Work have been approved by Landlord, Tenant, and the
local governing agencies, Tenant shall submit to Landlord the name, address,
license number, evidence of insurance, and any other information required by
Landlord of Tenant’s proposed contractor(s) (“Contractor”) for Landlord’s review
and approval. If Landlord deems, in Landlord’s reasonable discretion, that
Tenant’s proposed Contractor is unacceptable, Tenant shall resubmit information
on a replacement contractor until a mutually approved Contractor is selected.
Upon said selection, Tenant shall enter into a construction contract with the
Contractor which shall include a provision for compliance with Landlord’s rules
and regulations as defined herein, and Tenant shall provide Landlord with a copy
of said contract. In no event shall Tenant be permitted access to the Expansion
Premises to perform Tenant’s Work prior to providing all information requested
by Landlord relating to Tenant’s Work. Failure by Tenant to provide any
information requested by Landlord, including but not limited to evidence of
Tenant’s and Tenant’s Contractor’s compliance with all of the insurance
requirements hereof, shall not delay the Lease Commencement Date, but will
constitute grounds for Landlord’s denying access to the Expansion Premises by
Tenant. Violations of Landlord’s rules, regulations, and requirements as set
forth herein or as otherwise established by Landlord shall constitute a default
of this Amendment and Lease if not corrected by Tenant and/or Tenant’s
Contractor within twentyfour (24) hours notice, either written or oral, by
Landlord to Tenant. Landlord shall have the right to post a notice of
non-responsibility at a prominent location within Tenant’s Expansion Premises.

 

It shall be responsibility of Tenant to enforce the following requirements of
Tenant’s Contractor, and all subcontractors of Tenant’s Contractor, at every
level:

 

3.1  Tenant’s Contractor shall perform Tenant’s Work in a manner and at times
which do not impede or delay Landlord’s contractor in the Project. Any delays in
the completion work by the Landlord or Landlord’s contractor on the Project, or
the commencement of the annual rental and any damage to any work caused by
Tenant’s Contractor shall be at the sole cost and expense of Tenant.

 

3.2  Tenant’s Contractor shall be responsible for the repair, replacement, or
clean-up of any damage by him to other contractors’ work which specifically
includes access ways to the Expansion Premises which may be concurrently used by
others. Firelanes, sidewalks, hallways, and access to other tenant’s suites may
not be blocked or obstructed at any time.

 

3.3  Tenant’s Contractor shall accept the Expansion Premises prior to starting
any trenching operations. Any rework of sub-base or compaction required after
Tenant’s Contractor’s initial acceptance of the Expansion Premises shall be done
by Tenant’s Contractor, which shall include the removal from the Expansion
Premises of any excess soil or debris. All work shall be done in accordance with
sound construction practices and, as required, in compliance with specifications
of a soils engineer or consultant as approved by Landlord.

 

3.4  Tenant’s Contractor shall contain his storage of materials and his
operations within the Expansion Premises and such other space as he may be
assigned by Landlord. Should he be assigned space outside of the Expansion
Premises, he shall move to such other space as Landlord shall direct from time
to time to avoid interference or delays with other work. Tenant’s Contractor
shall park construction vehicles in areas designated by Landlord.

 

--------------------------------------------------------------------------------


 

3.5  All trash and surplus construction materials shall be stored within the
Expansion Premises and shall be promptly removed from the Expansion Premises.
Tenant’s Contractor shall not use common area trash enclosures or waste bins for
disposal of trash or surplus construction material.

 

3.6  Tenant’s Contractor shall provide temporary utilities, portable toilet
facilities and portable drinking water as required for his work within the
Expansion Premises.

 

3.7  Noise shall be kept to a minimum at all times, and shall not be permitted
to interfere with the conduct of other tenant’s business, or the general
operation of the Project. Tenant’s Contractor shall notify Landlord or
Landlord’s project manager of any planned work to be done on weekends or other
than normal job hours.

 

3.8  Tenant and Tenant’s Contractor are responsible for compliance with all
applicable codes and regulations of duly constituted authorities having
jurisdiction as far as the performance of the Tenant’s Work is concerned and for
all applicable safety regulations established by the Landlord, OSHA, or other
regulatory agencies, and Tenant further agrees to save and hold Landlord
harmless for Tenant’s actions arising from Tenant’s Work. Prior to commencement
of construction, Tenant shall submit to Landlord evidence of insurance as
required by this Amendment and Lease and evidence of insurance for Tenant’s
Contractor.

 

3.9  Tenant’s Contractor shall not post signs on any part of the Project or on
the Expansion Premises, without Landlord’s prior written approval.

 

3.10  Tenant shall be responsible for and shall obtain and record a Notice of
Completion promptly following completion of Tenant’s work.

 

3.11  Landlord may require that, prior to the commencement of construction,
Tenant shall obtain or cause its contractor to obtain payment and performance
bonds covering the faithful performance of the contract for the construction of
the Tenant’s Work and the payment of all obligations arising thereunder. Such
bonds shall be for the mutual benefit of both Landlord and Tenant.

 

3.12  Tenant shall provide to Landlord a copy of the fully executed construction
contract, including all addendum and a line item breakdown by trade thereto,
between Tenant and its Contractor for the Tenant’s Work.

 

3.13  All required permits and approvals, including but not limited to Planning,
Building, Fire, and Health department permits, must be obtained and all
necessary calculations, including, but not limited to, those required under
Title 24, must be submitted to the local governing agencies for all work to be
performed by Tenant or Tenant’s Contractor in the Expansion Premises.

 

3.14  Any modifications to the building exterior shall be subject to Landlord’s
prior approval. No romex wiring shall be allowed, nor shall water lines be
placed in slabs, unless approved by Landlord prior to installation. All
equipment placed upon the roof as a result of the Tenant’s Work, and all roof
penetrations, shall be approved by Landlord prior to the commencement of work.

 

3.15  Landlord, at Landlord’s reasonable discretion, may from time to time
establish such other rules and regulations for protection of property and the
general safety of occupants and invitees of the Project. Such rules and
regulations shall apply to Tenant and Tenant’s Contractor as though established
upon the execution of this Exhibit B.

 

Section 4. Coordination of Construction.   Tenant covenants and agrees that
Tenant and Tenant’s Contractor shall not destroy or in any way damage any
portion of the Project. Further, Tenant covenants and agrees that Tenant and
Tenant’s Contractor shall coordinate the Tenant’s Work with any construction
schedule for any work being performed by or on behalf of Landlord or any other
tenant, and that the performance of the Tenant’s Work shall not interfere with
Landlord’s or any other tenant’s construction activities. If there be such
interference or conflict, notice thereof shall be given to Tenant, and
immediately after receipt of such notice the Tenant agrees to cease or cause to
be terminated such interference or conflict. Further, should Tenant delay
Landlord’s work due to acts of Tenant or Tenant’s Contractor, Construction
Change Orders, subsequent review and approvals required or other matters that
materially affect Landlord’s construction progress, Tenant shall be responsible
to Landlord for any lost rents due to the delay of the commencement of the Term.
Tenant further covenants and agrees that Tenant and Tenant’s Contractor shall
comply with all rules and regulations promulgated by Landlord, or its agent, and
all directives of Landlord governing construction or installation activities,
including but not limited to, permissible hours for construction or installation
activities, storage of equipment and responsibility for cleaning of work areas.
If Tenant or Tenant’s Contractor shall fail to comply with the provisions of
this Section any costs incurred by Landlord as a result of such failure shall be
at Tenant’s sole and exclusive expense.

 

Section 5. No Landlord Liability.  Landlord shall not be liable for any loss,
cost, damage, or expense incurred or

 

--------------------------------------------------------------------------------


 

claimed by Tenant or any other person or party on account of the construction or
installation of the Tenant’s Work or any other person or party on account of the
construction or installation of the Tenant’s Work or any other improvements to
the Expansion Premises made by Tenant. Tenant hereby acknowledges and agrees
that the compliance of the Tenant’s Work, or other Alterations made to the
Expansion Premises by the Tenant and any plans therefore, with all applicable
governmental laws, codes, and regulations shall be solely Tenant’s
responsibility. Landlord assumes no liability or responsibility resulting from
the failure of the Tenant to comply with all applicable governmental laws,
codes, and regulations or for any defect in any of the Tenant’s Work or other
Alteration to the Expansion Premises made by Tenant. Tenant further agrees to
indemnify, defend, and hold harmless Landlord from any loss, cost, damage or
expense incurred, claimed, asserted, or arising in connection with any of the
foregoing.

 

Section 6. Tenant Improvement Allowance.  Provided that the Tenant’s Work is
constructed by Tenant’s Contractor in accordance with this Exhibit B, Landlord
shall reimburse Tenant for Tenant’s actual construction costs up to a maximum of
Forty Two Thousand Five Hundred and No/100 Dollars ($42,500.00) for said
Tenant’s Work (“Tenant Improvement Allowance”). Such Tenant Improvement
Allowance shall be paid directly to Tenant within thirty (30) business days
following proper recordation of a Notice of Completion for the Tenant’s Work,
upon commencement of Tenant’s business within the Expansion Premises, and
subject to satisfaction of the following conditions:

 

6.1  Tenant must have completed the Tenant’s Work in accordance with the
Landlord approved final Plans and specifications.

 

6.2  A Notice of Completion has been properly recorded for Tenant’s Work and 35
days have elapsed since the date of such recording.

 

6.3  Tenant has submitted a complete set of “as built” plans and specifications
to Landlord.

 

6.4  Tenant has provided to Landlord copies of all insurance certificates
required under this Amendment and Lease.

 

6.5  A final, unconditional certificate of occupancy for the Expansion Premises
has been issued by the appropriate governmental agency, and a copy thereof
provided to Landlord.

 

6.6  Tenant has provided Landlord with all unconditional waiver and release upon
final payment for material and labor lien releases from Tenant’s contractor,
subcontractors, and suppliers. Said lien releases must total at least the amount
of Landlord’s construction advance to Tenant.

 

6.7  Tenant has provided Landlord all construction warranties and guarantees in
connection with construction of Tenant’s Work.

 

6.8  Landlord has inspected and approved the Tenant’s Work and is satisfied that
the Tenant’s Work has been performed in a good and workmanlike manner in
accordance with the approved Plans; provided, however, no such inspection shall
impose any liability upon Landlord, nor absolve Tenant or Tenant’s Contractor
from liability for any defect or failure to comply with the requirements hereof.

 

Notwithstanding the foregoing, Tenant shall not be entitled to the Tenant
Improvement Allowance and the Tenant Improvement Allowance shall be deemed null
and void if Tenant has not requested the Tenant Improvement Allowance and
satisfied each of the above conditions by June 30, 2006. Except as otherwise set
forth above, Tenant shall be responsible in its sole cost and expense for all
costs relating to Tenant’s relocation to the Expansion Premises, including,
without limitation, moving expenses, new stationary and utility change/set-up
fees (if applicable).

 

Section 7. Use of Landlord’s Tenant Improvement Allowance.

 

7.1  The Tenant Improvement Allowance that Landlord agrees to contribute toward
the cost of Tenant’s Work shall in no event be applied toward Tenant’s
furniture, fixtures, furnishings, personal property, signs or any monetary
obligations of Tenant under this Amendment and Lease. Such funds will be used
only to pay the cost of tenant improvements that shall become the property of
Landlord and remain upon and be surrendered with the Expansion Premises, as a
part thereof, at the end of the Term of this Amendment and Lease.

 

7.2  All fees, permits, utility charges, or assessments associated with the
construction of Landlord’s Work or Tenant’s Work are Tenant’s responsibility to
pay, but may be paid by the Landlord on Tenant’s behalf from the Tenant
Improvement Allowance if not paid directly by Tenant.

 

Section 8. Future Improvements by Tenant to the Expansion Premises. In the event
that Tenant shall desire to perform future improvements to the Expansion
Premises during the term of this Amendment and Lease or any extension thereof,
Tenant shall construct such improvements in accordance with the terms and
conditions of this Exhibit B, except that no Tenant Improvement Allowance shall
be granted by Landlord to Tenant for said future improvements. All costs

 

--------------------------------------------------------------------------------


 

arising from said future improvements shall be the sole and exclusive
responsibility of Tenant to pay, in a prompt and timely fashion as said costs
become due.

 

--------------------------------------------------------------------------------